      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 1 of 91



                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                  OAKLAND DIVISION


 EPIC GAMES, INC.,                                   No. 4:20-CV-05640-YGR-TSH
                 Plaintiff, Counter-defendant,       WRITTEN DIRECT TESTIMONY OF
                                                     LORIN M. HITT, PH.D.
                     vs.
                                                     Trial Date: May 3, 2021
 APPLE INC.,                                         Time: 8:00 a.m.
                                                     Courtroom: 1, 4th Floor
                 Defendant, Counterclaimant.         Judge: Hon. Yvonne Gonzalez Rogers
                                                     Ex. Expert 6




                                       April 23, 2021




Epic v. Apple, No. 4:20-CV-                      1                 Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 2 of 91




I. Summary of opinions

1. My analysis in this matter focused on assessing the economic evidence related to the questions
of market definition, Apple’s alleged market power or monopoly power, and the competitive
effects of the challenged conduct. Based on my extensive analysis of available data, documents,
and testimony, I have reached the following opinions:

Market Definition

2. Opinion 1. My opinion is that the relevant antitrust market to assess the impact of Apple’s
policies, pricing, and innovations is the market for digital game transactions. Because the App
Store operates in a two-sided transaction market, we need to consider substitution possibilities on
both sides of the market. From the perspectives of both developers and consumers, the App Store
is a substitute for, and competes with, other digital game transaction platforms. (§III, p. 6)

3. Opinion 2. This overarching conclusion is strongly supported by quantitative and qualitative
evidence showing that developers of many games make digital game transactions across a wide
variety of platforms (on mobile devices, PCs, Macs, laptops, tablets, consoles and other devices).
Developers can substitute between game transaction platforms for transactions with users,
including iOS users. (§§III.A-III.D, pp. 6-16)

4. Opinion 3. With respect to the other side of the platform, my empirical analyses also
demonstrate that consumers easily substitute across game transaction platforms. That is,
consumers can and do make digital game transactions—including Fortnite transactions—across
different devices through several game transaction platforms available on those devices.
Consumers own or have access to multiple devices on which they can make game transactions,
and consumers can and do substitute game transactions through the App Store with transactions
through platforms on other devices. To provide just one example, empirical evidence shows that
in response to Fortnite’s removal from the App Store, many Fortnite consumers switched their
purchases from iOS to other transaction platforms. (§§III.E-III.I, pp. 16-37)

5. Opinion 4. Additional qualitative evidence that I have reviewed confirms that multiple digital
game transaction platforms are alternatives to transacting on the App Store and are substitute
products. Internal documents and public statements demonstrate that industry participants,
including Apple, operators of other game transaction platforms, and Epic itself, consider other
game transaction platforms as competitors to the App Store for digital game transactions.
Policies imposed on developers by Nintendo, Sony, and Microsoft aimed at limiting competition
from alternative transaction platforms further underscore the reality of competition in the
relevant market. (§III.J, pp. 37-41)

6. Opinion 5. The evidence shows that game transactions face different competitive conditions
compared to non-game app transactions and therefore Epic’s approach, which clusters together
all types of apps into an undifferentiated all-app transaction (or “distribution”) market, is
incorrect. The set of competing transaction platforms, the market participants on each side of the
platform, and how developers typically monetize their apps all differ as between game apps and
non-game apps. (§III.K, pp. 41-47)


Epic v. Apple, No. 4:20-CV-                     2                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 3 of 91




7. Opinion 6. Dr. Evans’ market definition analyses—and accordingly his conclusions regarding
monopoly power—suffer from numerous economic flaws. His focus on substitutability of
devices ignores that the App Store produces transactions between consumers and developers—
transactions in which consumers can freely engage across platforms without replacing one device
with another. Indeed, this issue does not arise for the vast majority of consumers who already
own multiple devices hosting platforms for digital game transactions. (§§V.A-V.C pp. 78-80).
He inexplicably carves tablets out of his market definition even though iOS apps are developed
for both iPhones and iPads. (§V.D pp. 80-81) His conclusion that apps on smartphones are not
substitutes for apps on other devices rests on faulty evidence. (§§V.E-V.G pp. 81-83) And his
“case study” of Fortnite user behavior is uninformative for the hypothetical monopolist test he
attempted to conduct yet nevertheless shows meaningful substitution across game transaction
platforms. (§§V.H-V.I pp. 83-85)

Market Power

8. Opinion 7. My market share calculations support the conclusion that Apple does not have
market or monopoly power in a properly defined market. Apple’s share of the digital game
transaction market lies between 23.3% and 37.5%. In light of my conservative approach, these
market share estimates, especially at the high end, are likely to overstate Apple’s true market
share and are, in any event, inconsistent with Apple having substantial market power. The entry
of new game transaction platforms is also inconsistent with Apple having market power. (§IV.A,
pp. 49-53)

9. Opinion 8. Market outcomes are inconsistent with Apple having substantial market power
regardless of how the market is defined. Apple’s commission rate on paid transactions is
competitive with other game transaction platforms and Apple has decreased its commission rate
over time for many transactions. Developers have also increasingly shifted to free-to-download
apps, which do not require the developer to pay a commission to Apple. Factoring in free
transactions, Apple’s average effective commission for digital game transactions is 8.1%. The
total value of digital game transactions has risen for the market overall. And both the number of
transactions and total developer revenues on the App Store have increased, growing at a faster
rate than the market overall and other competing game transaction platforms. There is simply no
evidence of any price increase or output restriction associated with the onset of monopoly power,
which Dr. Evans dates to 2010. Further, despite Dr. Evans’ claims that Apple has failed to
innovate, Apple has continuously invested in innovation to improve the quality of the iOS
ecosystem and App Store transactions. (§IV.B, pp. 53-69)

10. Opinion 9. Apple would be constrained from exercising market power even if the relevant
two-sided transaction market were defined (incorrectly) to consist of all iOS app transactions
(and only iOS transactions). Several market characteristics support this conclusion. For example,
developers are able to monetize their apps without paying a commission to Apple, including
allowing consumers to engage in transactions outside of the app that provide content or other
digital functionality that can be used within the app. Consumers can (and do in significant
numbers) switch between iOS devices and Android devices, further constraining any ability by
Apple to exercise market power. Further, the empirical evidence on prices and quantity is
consistent with Apple being constrained from exercising market power in an alleged market for
iOS app distribution. (§§IV.C-IV.D, pp. 70-77)

Epic v. Apple, No. 4:20-CV-                     3                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 4 of 91




Competitive Effects

11. Opinion 10. All evidence suggests Apple’s App Store model has been profoundly
procompetitive. As described in connection with my market power analysis, prices are falling,
entry is constant, output and value are increasing, and nonstop innovation is driving quality ever
higher (which effectively lowers prices). Whether looking at just game transactions or all app
transactions, the digital marketplace is thriving. Epic provides no evidence to the contrary.
(§VI.C, pp. 89-91)

12. Opinion 11. Dr. Evans’ case studies, designed to show that Apple’s conduct harms
competition, in fact reveal that Apple’s model leads to lower prices, greater output, and higher
quality. His analysis of Android app distribution in China and distribution of games on PCs and
Macs suggests that developers and consumers would be worse off if Apple were forced to allow
distribution outside the App Store. (§VI.A, pp. 86-87)

13. Opinion 12. Professor Athey’s conceptual analysis of “middleware” and “multi-platform app
stores” is wholly speculative and proposes a drastic form of forced interoperability to solve a
problem that does not actually exist. (§VI.B, pp. 87-89)




Epic v. Apple, No. 4:20-CV-                      4                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 5 of 91




II. Background and Qualifications

14. My name is Lorin Moultrie Hitt. I am the Zhang Jindong Professor of Operations,
Information and Decisions at the University of Pennsylvania, Wharton School.

15. As a member of the information strategy and economics group at Wharton, my research and
teaching focus on the economics of the information technology industry and related industries,
with a specific emphasis on firms engaged in or affected by Internet-based commerce. I have
conducted research on pricing and competition among online travel agents, on the effect of
product recommendation services on consumer choice and product price, on switching costs and
customer loyalty to online brokers (and online businesses more broadly), on consumer behavior
in online services such as banking and healthcare, and on the economic impact of social media
services such as Facebook and Twitter. More broadly, my research encompasses both theoretical
modeling and empirical analysis of pricing, marketing, competition, and consumer behavior in
online markets.

16. I have published more than 35 peer-reviewed articles in top-tier economics and management
journals such as the Quarterly Journal of Economics, the Review of Economics and Statistics, the
Journal of Economic Perspectives, Management Science, and Information Systems Research, as
well as more than two dozen other publications in books, trade journals, and other practice-
oriented outlets. I previously held senior editorial positions at three major research journals:
Management Science, Information Systems Research, and Journal of Management Information
Systems. I twice served on the conference committee for the Workshop on Information Systems
and Economics, the primary conference in my sub-discipline.

17. I have taught courses at the University of Pennsylvania and the Massachusetts Institute of
Technology on competition and customer pricing in a variety of commercial and consumer
markets, information systems management, electronic commerce, information economics, data
analysis, and methodologies used to understand the impact of information technology
investments and strategies on firms, consumers, and markets. I created one of the first courses on
the economics of electronic commerce (first offered in 1998), which I taught for over 16 years. I
continue to cover similar material in my Ph.D. seminar along with theoretical and empirical
methods used in economic research and their application to the study of online markets including
the markets for computers, smartphones, and software (such as apps).

18. I received my Ph.D. in Management from the Massachusetts Institute of Technology Sloan
School of Management in 1996 and my Sc.B. (1988) and Sc.M. (1989) degrees in Electrical
Engineering from Brown University. The majority of my Ph.D. coursework was in economics
and statistics. I took my Ph.D. qualifying exam in econometrics from Jerry Hausman (who
developed the theory underlying one of the most common methods of testing for econometric
identification), and my doctoral dissertation was supervised in part by Zvi Griliches (Harvard), a
former Chairman of the American Economic Association and a pioneer in methods for
understanding the relationship between prices and quality change in complex, differentiated
products.




Epic v. Apple, No. 4:20-CV-                     5                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 6 of 91




III. Market Definition: The relevant antitrust market is the market for digital game
transactions

19. My market definition analysis builds on the economic frameworks set forth by Professor
Schmalensee and Professor Lafontaine. Based on Professor Schmalensee’s framework on two-
sided markets and Professor Lafontaine’s framework for defining antitrust markets, I have
conducted extensive qualitative and quantitative analyses regarding the relevant product market
in this case. I conclude that the evidence strongly supports that the relevant antitrust product
market is the market for digital game transactions.

20. Professor Lafontaine provides a clear framework that I adopt and apply in my analysis. As
she discusses, the starting point for assessing the economic effects of the conduct at issue is
market definition, which requires identifying relevant substitutes for the product provided by the
App Store.

21. Thus, I begin my analysis with the product that Apple jointly provides to Epic and Epic’s
customers through the App Store—“digital game transactions.” These are transactions that
facilitate the exchange of playable digital game content (including initial downloads, re-
downloads, and updates) and in-app purchases of game content between developers and
consumers.

22. The App Store is a two-sided transaction platform, serving both consumers and developers in
making transactions with each other. As described by Professor Schmalensee, it is therefore
necessary to consider substitutability for these transactions on both sides of the platform,
meaning for both consumers and developers, when conducting an analysis of the relevant
product market.

23. My empirical analyses and research described below support my finding that digital game
transaction platforms provide services that are strong substitutes, both for the same game and
across games, from the perspective of both consumers and developers of games. As discussed
below, other app transactions facilitated by Apple are not strong substitutes for digital game app
transactions. I therefore concluded that digital game transactions represent a distinct market.
Moreover, Apple competes in this market with other digital game transaction platforms found on
PCs, consoles, tablets, and other devices. Epic’s assertions that there is a single-brand market for
iOS app distribution in which the App Store has no competitors is therefore wrong.

   A. Game developers have the option to make transactions through many platforms
   besides the App Store

24. When considering the options for developers to make game transactions, I started by
identifying the transaction platforms that currently exist and in which consumers and developers
actively make game transactions. My analysis shows that, counter to Epic’s characterization of
the world, there are many transaction platforms that compete in the market for digital game
transactions and serve as substitutes to the App Store for developers.

25. In Figure 1 below I show a list of 14 prominent platforms that offer transaction services, by
which I mean the ability to transact with consumers, to digital game developers. Each of these

Epic v. Apple, No. 4:20-CV-                      6                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 7 of 91




platforms serve the exact function as the App Store in that they connect developers to consumers
in order to conduct transactions for many different digital games.


Examples of digital game transaction platforms

                             Platform                 Compatible devices
                   1. Amazon Appstore            Android, Fire OS, Blackberry
                   2. App Store                  iOS devices
                   3. Epic Games Store           PC, Mac
                   4. GOG.com                    PC, Mac, Linux
                   5. Google Play                Android, Chrome OS
                                                 Android, Chromecast Ultra, PC,
                   6. Google Stadia              Mac, iOS devices (via Safari
                                                 browser)
                   7. itch.io                    PC, Mac, Linux, Android
                   8. Mac App Store              Mac
                   9. Microsoft Store            PC, Xbox One, Xbox Series
                  10. Nintendo eShop             Switch, Nintendo 3DS, Wii U
                  11. Origin                     PC, Mac
                  12. PlayStation Store          PS4, PS5
                  13. Samsung Galaxy Store       Samsung Android
                  14. Steam                      PC, Mac, SteamOS + Linux
Source: DX-4758

26. Developers may choose to develop certain games for only one platform—for example, an
exclusive release of Gears of War 3 on Xbox. Developers may also choose to create different
games for different platforms. For example, Epic released Infinity Blade on iOS, Gears of War
on Xbox and PC, Gears of War 3 on Xbox, and Fortnite on PlayStation, Xbox, Switch, PC, iOS
and Android. Developers can also release different versions of a game for different platforms—
for example, the initial release of the Minecraft mobile version had limited features compared to
non-mobile versions. It is the developer’s choice where to offer its games, and hence where to
transact with potential customers.

   B. Many game developers choose to use multiple transaction platforms to make game
   transactions with consumers for a single game

27. Some developers may choose not to conduct transactions for a given game on multiple
platforms. But this is not a sign that the choice was not available to them to do so. The most
direct evidence that developers can transact on different game transaction platforms is the fact
that many developers indeed choose to make transactions for a single game on multiple
platforms. Developers commonly do this, and empirical evidence shows that a large number of
game app developers that transact through the App Store also transact through other platforms.


Epic v. Apple, No. 4:20-CV-                      7                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 8 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 9 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 10 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 11 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 12 of 91




game transaction platforms into perspective. Epic’s data are also helpful in this case because they
allow me to examine how individual consumers of the same game transact across platforms.

37. In particular, I analyzed a dataset containing monthly playtime and spending for over 350
million Fortnite users from January 2017 to December 2020. I understand that these data capture
all Fortnite users across the globe.

38. These data show that Epic makes transactions with the majority of its users through game
transaction platforms other than the App Store (see Figure 6). Before the release of Fortnite on
iOS, Fortnite had already attracted 64 million users through other devices and transaction
platforms. The number of accounts that accessed the game on other platforms also continued to
grow after the launch of Fortnite on iOS. In fact, prior to the removal of Fortnite from the App
Store, the game had 355 million distinct user accounts, only about one-third of which had
accessed the game through iOS.


Worldwide Fortnite user accounts by platform (July 2017 – December 2020)




Source: DX-4761 (summarizing DX-5339, DX-4314, DX-3686)

39. My analysis overall shows that game developers in general have many choices of where and
how to conduct game transactions with consumers and that they actively choose between these
game transaction platforms. My analysis also shows that Epic in particular has been extremely
successful in conducting game transactions through these other game transaction platforms.




Epic v. Apple, No. 4:20-CV-                     12                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 13 of 91




     C. Developers, including Epic, treat the App Store and other game transaction
     platforms as substitutes for making game transactions

40. Developers substitute across game transaction platforms in part by making decisions about
whether, when, and how much to invest in a given game for a particular transaction platform.

41. My research for this case shows that developers consider the relative benefits of different
game transaction platforms along multiple dimensions in deciding on what platforms to transact.
This includes the ability to generate revenue through the platform, the commission charged by
the platform, the technical sophistication of the devices on which the platform is available, the
developer tools available to aid the developer in creating the game, the number of consumers on
the platform, the amount those consumers might be expected to spend on the platform, and other
services provided directly by the platform operator to the developer. These are dimensions upon
which digital game transactions compete with one another for developers. And as my analysis
above shows, developers have the ability to substitute between these platforms depending on
these factors—this includes choosing which games, and which versions of games, to offer on
each game transaction platform.

42. My research also shows that many technical tools exist to provide developers the maximum
set of options in terms of choosing among platforms on which to make game transactions. For
example, the Unity game engine now supports development for 20 platforms, allowing
developers to create one software “build” that they can distribute to any of Unity’s supported
platforms. These tools, combined with the evidence above that developers have created games
for multiple platforms, make it clear that developers are not locked in to any given platform.
Instead, developers can choose between different transaction platforms based on those platforms’
economic merits.

43. Documentary evidence I have reviewed for this matter support this exact dynamic. Evidence
shows that Epic considered the App Store and other game transaction platforms as alternatives
and made a deliberate choice to focus mobile development efforts for Fortnite on iOS based on
an assessment of the merits of the iOS platform.

44. Fortnite was first launched on Xbox, PlayStation, and PCs. Epic then decided to “focus [its]
engineering efforts” for Fortnite on iOS as opposed to launching on both iOS and Android
simultaneously. 3 This demonstrates Epic’s willingness to reallocate resources across transaction
platforms depending on their relative advantages. Furthermore, Epic expected to receive “extra
support” from Apple by launching on the App Store rather than Google Play, which is consistent
with Epic’s understanding that Apple treats Google Play as a competing transaction platform. 4

45. Similarly, Epic’s strategy to initially forgo offering Fortnite on Google Play shows that Epic
considered alternative game transaction platforms for the game. Emails between Tim Sweeney
and Samsung indicate that Epic did not want to partner with Google and decided to instead offer
transactions for Fortnite for Android devices through the Samsung Galaxy Store instead of

3
    DX-3732.002-003
4
    DX-3732.002

Epic v. Apple, No. 4:20-CV-                     13                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 14 of 91




Google Play, even using its competitive leverage to obtain a lower commission rate for Fortnite
with Samsung. 5

46. Developers of course do not always choose to offer every game on every platform, or even
every game on multiple platforms. But this does not mean that different transaction platforms are
not substitutes merely because the developer chose where to invest its efforts across games. Epic
has itself weighed the benefits of game transactions on different platforms against each other for
different games. For instance, while Epic developed and released the Infinity Blade trilogy only
on the App Store, its Gears of War 3 (released after Infinity Blade) is exclusive to Xbox. Fortnite
is available on many different game transaction platforms because Epic has chosen to invest in
making it so, while other developers, choosing fewer platforms on which to transact, have not.

     D. Game developers who have decided to make games for iOS devices have multiple
     options for making paid transactions with iOS users outside of the App Store, even for
     content consumed on iOS apps

47. My analysis of the market for game transactions shows that beyond the choice on which of
the many substitute transaction platforms to offer any given game, developers also have
meaningful design choices available to them that impact where and how consumers will pay
them for their games, i.e., make game transactions.

48. In regard to iOS apps, developers can use competing game transactions platforms, as well as
websites, for paid transactions with consumers, even for in-game content that is used in an iOS
app. It is thus demonstrably wrong to claim, as Epic’s economists do, that game developers can
transact with Apple mobile device users only through the App Store and therefore other game
transaction platforms are not part of the relevant market.

49. Developers have many design choices that allow them to sell digital content on other
platforms that differ from where that content is consumed. I show that these design choices are
commonly used by developers for the top game apps in the App Store, facilitating the ability to
substitute between transaction platforms.

50. Many game developers link in-game content and game progression across a user’s devices
through a common user account (or “single sign-on”). This single sign-on can be offered by the
developer or through a third-party (such as Apple, Google or Facebook) and lets consumers
easily shift their play and in-game content across devices. My Figure 7 shows that the vast
majority of the highest grossing game apps on the App Store and a large portion of the most
downloaded game apps on the App Store offer single sign-on and allow users to port in-game
content and progression across devices.




5
    DX-4457
Epic v. Apple, No. 4:20-CV-                     14                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 15 of 91




Portability of FY2019 top game apps in the App Store

                                                                 Offer full or
                                              Offer single         partial
                      App Category              sign-on          portability
                Top 25 by revenue                    92%                84%

                Top 25 by downloads                  32%                32%

Source: DX-4777 (summarizing DX-5338, DX-4324, online public materials)

51. Many game developers also allow consumers to purchase digital content that will be used
within iOS from alternative transaction platforms or through a website. Figure 8 shows that the
vast majority of the highest grossing game apps allow consumers to purchase content outside the
iOS app for use within the iOS app, and a full one-third offer direct purchases of content through
a web browser on the iOS device for content that can be accessed in an iOS app.


Monetization and portability of FY2019 top game apps in the App Store


                                              For apps offering purchased digital content
                          Offer digital        Content purchased          Content purchased
                          content for          outside of iOS app        through web browser
    App Category           purchase           accessible in iOS app      accessible in iOS app
Top 25 by revenue              100%                        84%                     32%

Top 25 by downloads            100%                        28%                      8%


Source: DX-4798 (summarizing DX-5338, DX-4324, online public materials)

52. Epic is an excellent example of a game developer that has chosen to invest in making these
various features available in its games, allowing consumers to seamlessly substitute digital game
transactions for the same game across transaction platforms (when supported by the platform, as
Apple does).

       Epic allows consumers to play Fortnite and to pay for V-bucks (Fortnite’s digital
       currency) on different platforms.
       Consumers’ ability to purchase V-Bucks and the ability to acquire in-game content
       using V-Bucks is functionally identical across devices.
       Customers have device-agnostic accounts, linked through a single sign-on, that allow
       them to access their V-bucks on any device. (V-bucks purchased on the PlayStation
       Store or the Nintendo eShop are an exception because of restrictions imposed by
       those platforms.)

Epic v. Apple, No. 4:20-CV-                     15                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 16 of 91




       Once content is purchased in-game with V-Bucks, it is tied to the user’s account and
       can be accessed and used across any device.
       In-game progress is tied to a user’s Fortnite account. This progress persists across all
       devices that offer Fortnite, allowing users to continue playing on one device where
       they left off on another.
       Consumers using different devices can play with each other simultaneously without
       restrictions (known as “cross-play”). This cross-play functionality allows players to
       switch devices without affecting their ability to play with others. This limits the
       potential for network effects on a single device to discourage users from switching to
       a different device.

53. In fact, as shown above, if a developer chooses, it can let consumers make transactions
through substitute platforms, or websites, even for content used in the iOS app. Epic has made it
possible for a Fortnite user on iOS to choose to never make a single paid transaction through the
App Store but still enjoy all the paid features of the game when playing on an iOS device. A
Fortnite user can simply use content acquired on other devices or through a website on their iOS
device, and can also spend V-bucks purchased on competing game transaction platforms for
digital content used when playing on iOS.

54. Overall, the evidence above clearly demonstrates that developers have the option to conduct
digital game transactions across platforms and can substitute between platforms for transacting
with consumers, both within and across games on different game transaction platforms, and even
for content consumed within iOS apps.

   E. Empirical evidence shows that consumers treat game transactions on other
   transaction platforms as substitutes for game transactions on the App Store

55. The fact that developers have so many options to offer game transactions to consumers is
mirrored by the fact that consumers have many options available to make digital game
transactions—this connection is a fundamental feature of two-sided platforms. I conducted a
number of analyses in order to assess whether consumers can, and do, substitute across game
transaction platforms.

       First, I assessed the degree to which consumers use, own, or have access to multiple
       devices on which game developers offer games—this establishes that consumers
       multi-home across relevant devices for game transactions and have the ability to
       switch among devices.
       Second, I assessed the degree to which consumers play games across multiple
       devices—this establishes additional support for the fact that consumers do indeed
       multi-home when making game transactions across devices and across games.
       Third, I assessed the degree to which consumers could multi-home within the most
       popular games, for example playing or paying for content for the same game across
       different devices. I analyzed this in detail through data provided by Epic.
       Finally, I assessed real world examples that show how consumers actively substitute
       across game transaction platforms for making game transactions.



Epic v. Apple, No. 4:20-CV-                     16                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 17 of 91




These analyses together show that consumers can and do substitute digital game transactions
across different devices through the various game transaction platforms available on those
devices.

     F. Consumers can make transactions across many platforms because they own or
     regularly use different devices on which game transaction platforms are available

56. The first type of evidence I assessed was whether consumers regularly use, own, or have
access to other devices besides iOS devices. The evidence on this front was clear, and confirmed
by a number of different sources.

57. Multiple surveys show that consumers do in fact use, own, or have access to multiple devices
on which they can make game transactions. For instance, a 2019 study of all U.S. consumers
shows that 81% owned a smartphone, almost 75% owned a desktop or laptop computer, and
approximately 50% owned a tablet. 6 These general observations also hold for owners of iOS
devices. An Apple survey of iPhone owners conducted in July 2020 found that 44% owned a
Mac notebook or desktop, 55% owned a Windows PC laptop or desktop, 30% owned a gaming
console, and 21% owned a non-iPad tablet (such as a Samsung or Amazon Fire tablet). 7 These
findings are consistent with the opinion of Professor Athey who opined that consumers typically
have access to two to three general purpose devices.

58. Two surveys conducted for this case by Professor Hanssens also find that consumers use,
own, or have access to multiple devices besides their iOS device. As my Figure 9 shows below,
according to Professor Hanssens’ survey, 81% of App Store users regularly use another device
besides their iOS device. Professor Hanssens’ survey finds that an even greater amount regularly
use or have access to another device besides their iOS device: 86% regularly use or have access
to a laptop, 64% a desktop, 61% a console/handheld game device, 56% a non-iOS smartphone,
and 48% a non-iOS tablet. Overall, 95% of App Store users regularly use, or could use, a device
besides their iOS device. The results are similar when looking at the more specific group of
consumers who play Fortnite on an iOS device. Of this group almost all (i.e., 94%) regularly use
other devices besides their iOS device.




6
    DX-4453
7
    DX-3174.003-004
Epic v. Apple, No. 4:20-CV-                    17                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 18 of 91




Other electronic devices used by iOS App Store users
                                                                    Regularly Used This Device
                                                                      in the Last 12 Months

                                                                   Number of
                                                                  Respondents       Percentage of
             Device                                                 (n=500)         Respondents
             Smartphones with Non-iOS Operating Systems               136                27%
               Android                                               108                 22%
               Microsoft                                              66                 13%
             Tablets with Non-iOS Operating Systems                  116                  23%
               Android                                                90                 18%
               Microsoft                                              57                 11%
             Laptops                                                 357                  71%
               Apple                                                 182                 36%
               Brands Other Than Apple                               252                 50%
             Desktops                                                238                  48%
               Apple                                                 111                 22%
               Brands Other Than Apple                               178                 36%
             Gaming Consoles and/or Handheld Gaming Devices          206                  41%
               Nintendo Switch (including Nintendo Switch Lite)      104                 21%
               PlayStation (PS Series Console)                       125                 25%
               Xbox                                                  106                 21%
               Nintendo DS Series                                     52                 10%
               PlayStation Vita                                       28                  6%
               GPD XD Plus                                             6                  1%

             Other Electronic Devices                                458                  92%
             Other Electronic Devices (Non-Apple)                    405                  81%

Source: DX-4661

59. The fact that owners of iOS devices use, own, or have access to multiple other devices that
provide game transactions means that these consumers can make game transactions on them.

     G. Consumers can make transactions across many platforms because they play games
     on the many devices they own

60. My analysis shows that consumers play games across multiple devices and thus are already
making game transactions through different platforms.

61. Survey data show that consumers play games and can make digital game transactions across
devices and transaction platforms. Professor Hanssens’ survey, for instance, found that 92% of
iOS Fortnite players also play games on non-iOS devices. Additionally, a 2018 industry survey
of game players showed that         of U.S. gamers play games on more than one device and
on more than two devices. 8 This study found that       of gamers play on a mobile device and “at
least one other platform,” and that      “play on Mobile, PC & Console.” 9 These sources show



8
    DX-4170.010
9
    DX-4170.011-012
Epic v. Apple, No. 4:20-CV-                             18                      Written Direct Testimony of
05640-YGR-TSH                                                                           Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 19 of 91




that consumers play games and can make digital game transactions across devices and
transaction platforms.

62. Substitution of game transactions by consumers is not of course limited to the same game
across game transaction platforms. Evidence indicates that cross-game substitution is common.
For example, Professor Hanssens’ survey found that 92% of iOS Fortnite players play games on
non-iOS devices. Epic’s own data indicate that 35.9% of iOS Fortnite players also play Fortnite
on non-iOS devices. 10 The difference in these two statistics indicates that many iOS Fortnite
players play other games on non-iOS devices, even if they do not play Fortnite on non-iOS
devices.

63. Even this high degree of substitution between devices may of course understate the
opportunities for consumers to play or transact on other devices if they chose or were
incentivized to do so. In other words, just because consumers do not substitute game transactions
across devices now does not mean they would not do so if faced with a price increase on one
particular platform.

      H. Consumers can and do substitute game transactions through the App Store with
      transactions through other game transaction platforms

64. As I have already described in my analysis of top game apps, many developers offer versions
of their games on multiple devices. Because of this, consumers can not only substitute game
transactions between platforms for different games but can also substitute game transactions for
the same game on different game transaction platforms.

65. My analysis also assesses actual consumer spending and use across game transaction
platforms to show that they are technical substitutes. While I have already established that
consumers own, access, and regularly use multiple devices on which to make game transactions
and that consumers play games on these same devices, the goal of this analysis is to assess
individual consumers and their actual game transactions across platforms to provide insights into
how consumers substitute across game transaction platforms.

66. The only data available to me that tracked individuals and their play and purchase decisions
across game transaction platforms are the Epic data. While these data are limited to just one
game (Fortnite), they are instructive because they exhibit both the scope of substitutes available
to developers and the consumer substitution behavior in regard to playing and making paid game
transactions.

67. My analysis of the Epic data led me to the strong conclusion that consumers can and do
substitute game transactions across devices and transaction platforms. Dr. Evans agrees with me
on this basic fact. The Epic data establish a number of important facts in support of this
conclusion, including that consumers often multi-home within Fortnite generally, that iOS
consumers in particular do, and that there is ample evidence that iOS users substitute their paid
transactions for transactions on other platforms.



10
     DX-4767
Epic v. Apple, No. 4:20-CV-                     19                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 20 of 91




68. I first assessed the Epic data to show that Epic’s customers generally play Fortnite on
multiple devices and make transactions through multiple game transaction platforms. For
example, about a third of all Fortnite users have an iOS account, as shown in Figure 10. Yet, as I
show in Figure 11 below, the Fortnite data also show that Fortnite users spent the vast majority
(95.6%) of their time playing Fortnite on non-iOS devices. For time played, iOS ranks fifth
overall, trailing Sony PlayStation, Microsoft Xbox, PC, and Nintendo Switch.


Worldwide share of Fortnite user accounts across platforms (March 2018 – July 2020)

                                                      User accounts
                                                       (in millions)
                        Platform             Count                     Percent
               1. PS4                          104                       30.2%
               2. Xbox One                      53                       15.5%
               3. PC                            90                       26.1%
               4. Switch                        31                        9.0%
               5. iOS                           115                      33.4%
               6. Android                       31                        9.1%
               7. Google                         8                        2.2%
               8. Other                         10                        2.9%
               9. Total                       344                             -



Source: DX-4765 (summarizing DX-5339)
Note: Percentages do not total to 100% because a user can have accounts on multiple devices.




Epic v. Apple, No. 4:20-CV-                     20                     Written Direct Testimony of
05640-YGR-TSH                                                                  Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 21 of 91




Percent of worldwide Fortnite time played across platforms (March 2018 – July 2020)




Source: DX-4765 (summarizing DX-5339)

69. Fortnite users also make the vast majority of their paid transactions outside of the App Store.
As I show in Figure 12, only 7% of revenue from Fortnite users is collected through the App
Store —again ranking fifth behind PlayStation, Xbox, PC, and Switch.




Epic v. Apple, No. 4:20-CV-                     21                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 22 of 91




Percent of worldwide Fortnite revenue across platforms (March 2018 – July 2020)




Source: DX-4766 (summarizing DX-5339)

70. I then assessed the extent to which individual Fortnite users on a given transaction platform
multi-home by playing Fortnite on other devices. These multi-homing users can easily shift game
transactions from one particular game transaction platform, such as the App Store, to another
platform, either for the same game or for other games.

71. I found that for each platform on which Fortnite is available, a large number of Fortnite users
already play Fortnite on at least one additional device. These users could therefore make game
transactions for Fortnite through those different game transaction platforms. My Figure 13 shows
more than a third of iOS Fortnite users, and more than 40% of Fortnite players on PC, have
played the game on at least one other device. This demonstrates that these consumers can easily
substitute game transactions through other platforms.




Epic v. Apple, No. 4:20-CV-                     22                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 23 of 91




Worldwide user accounts that access Fortnite through multiple platforms (March 2018 – July 2020)

                                       Total users Percent of users that are
                           Platform    (in millions) multi-platform users
                     1. iOS                 115               35.9%
                    2. PS4                 104                32.1%
                    3. PC                   90                42.4%
                    4. Xbox One             53                33.0%
                     5. Android             31                53.7%
                    6. Switch               31                34.7%
                     7. Hong Kong           10                5.9%
                    8. Google                8                54.4%
                    9. Other                 0                99.8%
Source: DX-4767 (summarizing DX-5339)

72. I then focused specifically on consumers who play Fortnite on iOS devices to confirm that
these users also play and transact on multiple devices and transaction platforms. I found that they
do. My analysis shows that Epic can and does use alternative game transaction platforms to
transact with consumers who access Fortnite through an iOS device.

73. Not only do most Fortnite users spend most of their time and money outside iOS, as I have
already shown, but my analysis in Figure 14 shows that even the specific subset of users who
accessed Fortnite on iOS spent the vast majority of their time and money with regard to Fortnite
on non-iOS devices and through game transaction platforms other than the App Store. This is
direct evidence that these iOS users have and use substitutes to the App Store for making game
transactions.


Percent of worldwide time played and revenue by user accounts that accessed Fortnite through iOS
(March 2018 – July 2020)

                                     Hours played                       Revenue
                                      (in millions)                   (in millions)
               Platform           Hours          Percent         Revenue         Percent
      1. iOS                       2,752           10.2%              $745          13.2%
      2. Other platforms          24,219           89.8%          $4,890           86.8%
      3. Total                    26,971          100.0%         $5,635          100.0%
Source: DX-4763 (summarizing DX-5339)

74. Data on where Fortnite customers choose to make in-game purchases show that transaction
platforms are substitutes for consumers to engage in game transactions. While the majority of
Fortnite’s iOS users do not make paid Fortnite transactions on any devices, of those that do, well

Epic v. Apple, No. 4:20-CV-                        23                 Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 24 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 25 of 91




   I. Evidence shows that developers and consumers substitute across game transaction
   platforms, even in the absence of a relative price change incentivizing them to do so

77. Game transactions on the App Store are substitutes, rather than complements, for game
transactions on other game transaction platforms. This is true by the very nature of game
transactions: any digital game transaction made through an alternative transaction platform or a
website is a direct, technical substitute for a game transaction made through the App Store.

78. Consumers and developers of course substitute across game transaction platforms when a
consumer chooses to play a game app on a non-iOS device. But consumers and developers can
also substitute payment for content across transaction platforms, even if a consumer uses the
content in an iOS app. This is because consumers can pay for content on one transaction
platform and access that content on another transaction platform. In other words, any observed
paid transaction on one platform is a technical substitute for a paid transaction on an alternative
platform or through a developer’s website, even if a consumer is using the content in an iOS app.

79. Epic’s experts recognize that most consumers own multiple devices and can conduct game
transactions both through the App Store and through other platforms. But they incorrectly
characterize these other platforms as complements rather than substitutes. As one example,
Professor Athey simply asserts that devices are complements based on her casual observations
that consumers use devices in different situations (like when watching TV on the couch or while
working at home). Neither she, nor Epic’s other experts, actually test whether devices are
complements (i.e., goods for which a decline in price for one good leads to an increase in
demand for the other good) based on the standard economic approach of looking at what happens
to the quantity of one good when the price of another good changes.

80. Epic’s experts’ assertions are simply wrong. A digital game transaction on the Sony
PlayStation store is a substitute for a digital game transaction on the App Store even if a
consumer chooses to make transactions on both of those platforms (and even if a consumer
chooses to make transactions in a different game), just as a Honda and a Toyota are substitutes
even if a consumer purchases both.

81. Real world examples prove this point. Even in the absence of a change in price on the App
Store that would incentivize consumers to substitute to other transaction platforms, these
examples show that developers and consumers treat transactions on other game transaction
platforms as economic substitutes, not complements, for game transactions on the App Store. In
particular, I analyzed five real world examples, three involving game transactions and two
involving non-game apps, all of which show that transactions on other platforms are substitutes
for transactions on the App Store: (1) users who download a console or PC game transaction app,
(2) the launch of Fortnite on the Nintendo Switch, (3) the removal of Fortnite from the App Store
after the Hotfix, (4) Spotify’s decision to stop offering subscriptions for in-app purchase on iOS,
and (5) Netflix’s decision to stop offering subscriptions for in-app purchase on iOS.




Epic v. Apple, No. 4:20-CV-                     25                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 26 of 91




       i. Analysis of users who downloaded a console or PC game transaction platform
       companion app

82. First, to assess whether users substitute between game transactions on the App Store for
transactions on PCs and consoles, I analyzed iOS device users who downloaded a free
companion app for console or PC game transaction platforms (e.g., the Nintendo Switch Online
companion app, the Xbox companion app, and the Steam Mobile companion app). This analysis
(and many of my other analyses) uses Apple transaction data containing all initial downloads
(but not updates or re-downloads) and in-app purchases since the launch of the App Store until
September 2019, allowing me to calculate total spending on game apps for all iOS device
owners.

83. The download of these companion apps serves as a proxy for whether a user owns and plays
games on a console or a PC. While I do not have data on which iOS users own a game console or
play PC games, this proxy variable approach will identify individuals who have likely started
playing games more frequently on a console or PC. This could be because the user has recently
purchased a console or gaming PC or just because the user has decided to start playing games
more on an existing console or PC. But either way, if transaction platforms on consoles and PCs
are substitutes for the App Store, I would expect to see a decline in spending on games after
users download a companion app. 11

84. My results find exactly that. iOS device users who downloaded a companion app in 2018
had less spending growth on iOS games between 2017 and 2019 compared to “control group”
users who did not download a companion app prior to or in FY2019. The difference in growth
rates between users who did and did not download such a companion app is 5.1 percentage
points (Figure 16). The decline in relative spending for users who downloaded a companion app
could reflect both shifting of transactions from the App Store to a competing platform for the
same game the user would have purchased through the App Store or the user’s choice to
purchase an entirely different game.

85. I checked other sensitivities of this analysis, and the result is robust: users who downloaded a
companion app for console or PC game transaction platforms shifted at least some of their game
transactions from the App Store to other transaction platforms, indicating that these other
platforms are substitutes for the App Store.




11
  There may be a concern that the companion app proxy variable is imperfect if, for instance,
users who own a console or play games on a PC do not download a companion app. This would
only imply that my estimate is conservative. If many users who own a console or play games on
a PC do not download a companion app then my analysis would underestimate the decline in
spending for users who download a companion app relative to the control group.
Epic v. Apple, No. 4:20-CV-                     26                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 27 of 91




Comparison of growth rates in iOS games spending between 2017 and 2019




Source: DX-4792 (summarizing DX-5338)

       ii. The launch of Fortnite on the Nintendo Switch

86. Another real world example that shows that game transactions on other platforms are
substitutes for game transactions on the App Store, even in the absence of a price increase, is my
analysis of the launch of Fortnite on the Nintendo Switch.

87. Fortnite launched on the Nintendo Switch in June 2018. To determine if the App Store is a
substitute for the Nintendo eShop (the game transaction platform available on the Nintendo
Switch), I looked at users who played Fortnite on both devices in the first month the game was
available on the Nintendo Switch to see if there was a relative decline in iOS playtime and
spending on Fortnite. The results of my analysis clearly show that these users shifted their
playtime and spending away from iOS following the launch of Fortnite on the Nintendo Switch.

88. To understand this analysis, it is first important to note that spending on Fortnite fell for most
months I analyzed compared to May 2018 (the month prior to the release of Fortnite on the
Nintendo Switch). For example, from May 2018 to March 2019, Fortnite spending fell by 18%
on the App Store and by 33% across all platforms.



Epic v. Apple, No. 4:20-CV-                      27                    Written Direct Testimony of
05640-YGR-TSH                                                                  Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 28 of 91




89. Thus, to account for the decline in overall spending on Fortnite, it is necessary to compare
users who played Fortnite on both iOS and the Nintendo Switch in June 2018 to a “control
group.” In particular, I compare the playtime and spending on iOS for these users to a “control
group” of users who played the game on iOS but not the Nintendo Switch in June 2018.

90. Figure 17 and Figure 18 clearly illustrate the findings. Fortnite users who accessed the game on
both iOS and the Nintendo Switch in June 2018 played Fortnite on iOS devices less and spent
less in the App Store in June 2018 and subsequent months (particularly in the months
immediately after June 2018) compared to other iOS users. While this analysis cannot capture
competition for new users who may have chosen to start playing and spending on the Nintendo
Switch rather than on iOS, it nevertheless shows that existing iOS Fortnite users substituted
transactions between iOS and the Nintendo Switch after Fortnite became available on the
Nintendo Switch.


Worldwide Fortnite iOS time played by user accounts that accessed Fortnite on an iOS device in
June 2018 (March 2018 – March 2019)




Source: DX-4822 (summarizing DX-5339, Nintendo, “Fortnite”)




Epic v. Apple, No. 4:20-CV-                     28                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 29 of 91




Worldwide Fortnite iOS revenue from user accounts that accessed Fortnite on an iOS device in
June 2018 (March 2018 – March 2019)




Source: DX-4823 (summarizing DX-5339, Nintendo, “Fortnite”)


91. Because of the decline in spending on Fortnite across platforms during this time, it is also
informative to look at whether the share of revenues shifted across platforms in June 2018 and
later months for users who accessed the game on both an iOS device and the Fortnite Switch in
June 2018. The trend in the share of spending across different platforms for these users, shown in
Figure 19, particularly in the months immediately after June 2018, tells a consistent story that
users substituted spending away from the App Store after Fortnite became available on the
Nintendo Switch. The App Store’s share of spending by users who accessed the game on both
iOS and the Nintendo Switch in June 2018 fell from 27% in June 2018 to 24% in August 2018.
Over the same period, the share of Nintendo Switch increased from 15% to 20%. By March
2019, the App Store’s share fell to 17% and Nintendo Switch’s share was 19%.




Epic v. Apple, No. 4:20-CV-                    29                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 30 of 91




Worldwide share of revenue from user accounts that accessed Fortnite both on iOS and on
Nintendo Switch devices in June 2018 by platform (March 2018 – March 2019)




Source: DX-4771 (summarizing DX-5339)

92. Epic’s user data similarly show that the App Store’s share of total time played by users who
accessed the game on both iOS and the Nintendo Switch in June 2018, fell from 23% to 9% from
May 2018 to September 2018, while the Nintendo Switch’s share of total time played rose to
31% by September 2018. 12

93. Thus, empirical evidence following the introduction of Fortnite on Nintendo Switch,
particularly immediately after the event, is consistent with consumers substituting between the
two platforms.

        iii. Analysis of Fortnite and the removal of Fortnite from the App Store after the Hotfix

94. Fortnite exemplifies the substitutability of game transactions across game transaction
platforms. As already described, Fortnite users play Fortnite on several devices and make game
transactions on different platforms. This is reflected in the Fortnite data, which show that from
March 2018 to July 2020, the share of users that accessed Fortnite on a particular platform that
also accessed Fortnite on at least one other platform (i.e., multi-homers) ranged from 32% to
54%. Between January and July 2020, iOS multi-homers accounted for over 85% of Fortnite
revenue from iOS device users.



12
     DX-4770

Epic v. Apple, No. 4:20-CV-                      30                  Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
         Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 31 of 91




95. V-bucks embody the substitutability of transactions for Fortnite across platforms. With
limited exceptions, V-bucks purchases are fungible across devices, and V-bucks purchased on
one transaction platform are the same as V-bucks purchased on another transaction platform. 13 A
consumer can purchase V-bucks all on one transaction platform, all on another transaction
platform, or on both. However, combining together V-bucks purchased on multiple platforms
does not result in something different or better (unlike when complementary products, like salt
and pepper, are combined) compared to V-bucks purchased on only one transaction platform.

96. Epic and Epic’s experts recognize this substitutability. Epic CEO Tim Sweeney has stated
“that games come first, and that a great game will succeed wherever it’s sold. It proves that
developers have the real power in the industry, and that where developers go customers will go
with them.” 14 An internal Epic presentation also found that when Epic introduced its Season 4
Battle Pass on May 1, 2018, Fortnite’s revenue generated on PS4 experienced a sharp increase,
while the share of revenue on iOS devices fell. 15 And Dr. Evans states that he can assess how the
removal of Fortnite from the App Store after the Hotfix can be used to determine whether users
found substitutes. 16

97. I analyzed data on all of Epic’s Fortnite users following the Hotfix to see whether iOS
Fortnite users switched their spending on Fortnite to non-iOS and non-Google platforms. Indeed,
they did. My analysis shows that Epic retained the vast majority (81.1%–87.7%) of iOS Fortnite
users’ pre-Hotfix revenue (across all transaction platforms) in the four months post-Hotfix period
(see Figure 20). The rate of revenue retention was

          40.4%–50.7% for iOS single-homers, who in response to the change, began playing
          and spending money on new non-iOS, non-Google transaction platforms for the first
          time;
          86.3%–93.7% for iOS multi-homers, who in response to the change, began spending
          more money on non-iOS, non-Google transaction platforms than they had previously.


July 2020 iOS user switching and retention, worldwide (September 2020 – December 2020)
                                                            Jul/Sep   Jul/Oct         Jul/Nov      Jul/Dec
    Percent of pre-“hotfix” total revenue retained across
 1.                                                          81.1%    84.9%            87.7%        86.2%
    all “platforms” (all iOS users)

     Increase in revenue on other “platforms” as a
     fraction of revenue lost on iOS
 2. All iOS users                                            22.4%     36.5%           51.4%        40.9%

 3. iOS single-homers                                        26.5%     37.5%           30.6%        22.4%

 4. iOS multi-homers                                         18.7%     35.3%           63.2%        49.4%

Source: DX-4824 (summarizing DX-5339)


13
   Sony and Nintendo impose contractual terms which require V-bucks purchased through their
platforms only to be used on their own consoles. Apple does not have any such restrictions.
14
   DX-3199.002
15
   DX-4133.009-012
16
   Evans Direct Testimony, ¶ 127

Epic v. Apple, No. 4:20-CV-                                 31                  Written Direct Testimony of
05640-YGR-TSH                                                                           Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 32 of 91




98. Dr. Evans cannot disagree with the fact that consumers switched spending from the App
Store to alternative transaction platforms. Despite his flawed approach to analyzing the Fortnite
data after the Hotfix (which I explain in more detail below), Dr. Evans himself finds that iOS
Fortnite users shifted a meaningful amount of Fortnite transactions to other game transaction
platforms after the Hotfix, a finding which Dr. Evans characterizes as substitution. He even finds
that iOS Fortnite users who had never previously made a Fortnite transaction on a non-iOS
platform before the Hotfix substituted to other transaction platforms after the Hotfix. 17

99. In fact, Epic publicly encouraged users to switch transaction platforms following Fortnite’s
removal from the App Store (Figure 21). My analyses of the Fortnite data show that effort was
successful. Such an effort to switch consumers to alternative transaction platforms could only
happen, however, because game transactions on these alternative platforms are substitutes for
transactions on the App Store.


Epic’s #FreeFortnite Cup press release




Source: DX-3724.002




17
     Evans Direct Testimony, ¶ 129
Epic v. Apple, No. 4:20-CV-                    32                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 33 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 34 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 35 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 36 of 91




Source: DX-4796 (summarizing DX-4641; Dawn Chmielewski, “Apple says Spotify’s app
already violates App Store rules,” Vox, Jul 1, 2016)

105. Netflix’s decision to stop offering subscriptions for in-app purchase on iOS. The results
           are also consistent with the Netflix revenue and initial download numbers on iOS—
each continued to grow meaningfully after Netflix stopped allowing users to purchase in-app
subscriptions within the Netflix iOS app. 18 Consumers therefore substituted transactions through
the App Store for transactions on other transaction platforms as well as through the Netflix
website.

106. These real-world examples provide consistent evidence that consumers do indeed substitute
across transaction platforms, providing strong evidence that transactions on digital game
transaction platforms are substitutes for transactions on the App Store.

107. Epic’s experts, however, ignore empirical evidence of real-world substitution between
transaction platforms. Instead they claim that transaction platforms are complements, rather than
substitutes, because consumers use transaction platforms in different situations. These opinions
are non-economic and unreliable.

108. Epic’s experts have not provided any reliable economic evidence that game transaction
platforms are complements. They also ignore that consumers substitute across games since
consumers can choose to make a transaction for one game on a particular transaction platform

18
  Netflix saw revenue increase from $15.8 billion in 2018 to $20.2 billion in 2019. See DX-
4558.022
Epic v. Apple, No. 4:20-CV-                    36                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 37 of 91




instead of a different game on either the same transaction platform or a different transaction
platform.

109. For instance, I understand that one of Epic’s experts, Dr. Cragg, has analyzed Fortnite
users’ play time across devices and comes to the unremarkable conclusion that Fortnite players
who are motivated to play more tend to play on a greater number of devices (and vice versa).
This would not be evidence that different devices are complements. And whatever this may show
about complementarity in use of devices, such analysis would not imply that game transactions
are complements. Even if Epic’s experts showed that mobile and console devices are
complements, this would still be entirely consistent with substitution in game transactions. In
other words, users may be more likely to spend more time playing a game overall when they
have more devices to play on, but also substitute in-game purchases across the many devices on
which they play.

      J. Industry participants recognize that the App Store competes with other game
      transaction platforms

110. I have also analyzed internal and public documents from industry participants, and these
documents are consistent with my empirical analyses showing that developers and consumers
substitute between game transaction platforms. All of these documents show that game
transaction platforms compete with the App Store.

111. I have reviewed several documents which show that Apple views game transaction
platforms on many types of devices, including platforms on consoles, PCs, and mobile devices,
as competitors to the App Store. For instance, an October 2009 email to Apple’s vice president
of Worldwide Developer Relations, Ron Okamoto, discussed the competitive pressures from
Sony’s PSP Go (Figure 26). Apple also summarized a competitive analysis of the Amazon
Appstore in March 2011 email, identifying the competitive threat as “very high.” 19 Further, in
2018, Apple employees tracked Google’s launch of its Subscription Center and its possible
impact on the App Store. 20 A 2018 internal Apple presentation also calculated Apple’s market
share as a total of all game transactions, including game transaction platforms on console, PC,
and mobile, reflecting how Apple considers these other game transaction platforms to be
competitors to the App Store (Figure 27).




19
     DX-4447
20
     DX-4131
Epic v. Apple, No. 4:20-CV-                     37                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 38 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 39 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 40 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 41 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 42 of 91




120. My analyses show significant variation in the typical business models and monetization
strategies for game apps relative to other apps. This variation reflects differences in competitive
conditions between game apps and other apps.

121. For example, I show in Figure 30 the proportion of apps by app genre in the App Store that
were free-to-download and did not have in-app purchases in FY2019. I looked at the proportion
of apps by app genre that did not monetize through the App Store or pay a commission to Apple.
While most apps in FY2019 (over 80%) do not monetize through the App Store, game apps are
more likely to monetize through the App Store compared to most non-game apps. Developers of
game apps therefore differ from developers of non-game apps in their ability and willingness to
monetize through other methods (such as the sale of physical goods, in-app advertising, or
payment outside of the app) that avoid paying a commission to Apple.


Percent of apps that are free-to-download without in-app purchases by genre (October 1, 2018 –
September 30, 2019)




Source: DX-4780 (summarizing DX-5338)

122. The contrast between game and non-game apps is also apparent by looking at how much
revenue from in-app purchases comes from subscriptions versus non-subscriptions by app genre.
The results in Figure 31 are striking. Nearly all in-app revenue—98%—for game apps came
from non-subscription in-app purchases. The overwhelming majority of in-app revenue for non-
game apps, on the other hand, is from subscription in-app purchases. Ultimately, game apps
differ dramatically from other apps in how they generate in-app revenue, and combining game
and non-game apps into a single market would ignore these differences in how game and non-
game app monetize.
Epic v. Apple, No. 4:20-CV-                      42                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 43 of 91




Percent of App Store in-app purchase revenue from non-subscription in-app purchases by genre
(October 1, 2018 – September 30, 2019)




Source: DX-4782 (summarizing DX-5338)

123. The average commission rate paid by developers by app genre highlights the differences in
competitive conditions between transactions for game and non-game apps. I show in Figure 32
and Figure 33 the average commission rate paid by developers for in-app purchases and initial
downloads, respectively, by app genre. These average commission rates reflect how developers
monetize, such as whether developers offer free-to-download apps or whether they offer
subscription or non-subscription in-app purchases. The figures show meaningful variation in
average commission rates across app genres, highlighting differences in competitive conditions
and market outcomes between games and non-game apps.




Epic v. Apple, No. 4:20-CV-                   43                  Written Direct Testimony of
05640-YGR-TSH                                                             Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 44 of 91




Average in-app purchase commission rate by genre (October 1, 2018 – September 30, 2019)




Source: DX-4786 (summarizing DX-5338)




Epic v. Apple, No. 4:20-CV-                   44                  Written Direct Testimony of
05640-YGR-TSH                                                             Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 45 of 91




Average initial download commission rate by genre (October 1, 2018 – September 30, 2019)




Source: DX-4787 (summarizing DX-5338)

124. I also observed considerable variation in the average transaction price between app genres,
and, in particular, between game apps and other apps. The average transaction price for game
apps is $9.65, while the averages for other app genres range between $7.11 for photo and video
apps and $14.10 for health and fitness apps. The average download price also differs
substantially.

125. To determine whether it is appropriate to consider game app transactions as in the same
relevant market as non-game app transactions, I also considered whether game app transactions
are engaged in by distinct populations of developers. I found that developers that engage in
digital game transactions are not the same as the developers that engage in transactions for non-
game apps. Game developers (such as Epic) typically specialize in game development, not the
development of apps in general. Figure 34 shows that the share of game developers’ App Store
revenue from game apps is 88.2% but is only 11.8% for non-game apps. This analysis makes
clear that game developers tend to focus on game apps, not other apps.




Epic v. Apple, No. 4:20-CV-                     45                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 46 of 91




App Store revenue earned by game developers (October 1, 2018 – September 30, 2019)




Source: DX-4773 (summarizing DX-5338)

126. Looking at industry practices also shows how game transactions and non-game transactions
are in distinct markets. I show in Figure 35 that consumers browse games through a distinct
“games” tab in the App Store Google Play and the Amazon Appstore also separate games from
non-game apps in their storefronts.




Epic v. Apple, No. 4:20-CV-                   46                  Written Direct Testimony of
05640-YGR-TSH                                                             Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 47 of 91




Games category in transaction platforms on mobile devices




Source: DX-4774

127. Apple’s organizational structure also reflects how Apple separates game and non-game
apps: Apple employs two separate heads of App Store business development, one for games and
one for all other non-gaming app. Apple’s behavior is thus consistent with my view that game
transactions are a distinct market from non-game app transactions.

128. These industry practices, along with my empirical analyses showing differences in
monetization and outcomes across app genres, make clear that game apps are in a separate
market from non-game apps. It is therefore incorrect to cluster many potential separate markets
for apps into a single market that encompasses all apps.

                                               ***

129. All of the evidence I have presented shows that the relevant product market in this matter is
the market for digital game transactions. This market includes all platforms on which developers
and consumers can conduct digital game transactions, and it should not be limited to just
transactions on iOS. The relevant product market in this matter must also focus on game
transactions and should not cluster together multiple potential markets for transactions of
different types of apps.




Epic v. Apple, No. 4:20-CV-                     47                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 48 of 91




IV. Market power: Apple lacks monopoly power for digital game transactions

130. I turn now to the question of whether Apple possesses monopoly or market power in the
relevant market. Economists define market power as the “ability of firms to raise price[s] above
the competitive level for a sustained period.” 25 A firm can also be said to have market power if it
can profitably restrict output. Firms are sometimes said to have “monopoly power” when
possessing a high degree of market power.

131. Epic and Dr. Evans’ claim that Apple possesses monopoly power is premised on an
incorrect definition of the relevant product market—iOS app distribution. As I’ve already shown,
the proper relevant market in which to assess the effects of Apple’s conduct on competition is the
market for digital game transactions. This market is demonstrably broader than the App Store,
including a variety of competing game transaction platforms.

132. Professor Lafontaine explains that, to assess whether a firm possesses market power in a
relevant market, economists evaluate both structural factors such as market shares, market
concentration, and ease of entry, as well as market outcomes such as price, output, quality, and
innovation.

133. I have conducted quantitative and qualitative analyses of both the structure of the market for
digital game transactions as well as available evidence on price, output, and innovation, and have
reached the opinion that Apple does not possess market power in the two-sided market for digital
game transactions:

       First, the structure of this market is inconsistent with Apple possessing substantial
       market power. Apple has only a small share—between 23.3% and 37.5%—and the
       constant influx of new, innovative competitors shows that entry barriers are low.
       Market participants are constrained by competition from other businesses, such as
       direct distribution of games.
       Second, economic evidence on key market outcomes—namely price, output, and
       quality—demonstrates that Apple lacks market power in the digital game transactions
       market. Commissions charged by Apple and other participants have fallen while
       output has consistently increased. Innovation has been continuous.

134. To assess Epic’s claim that Apple possesses monopoly power, I conducted additional
analyses assuming for the sake of argument that Dr. Evans is correct and the market is limited to
iOS app transactions. Even then, I conclude that Apple is constrained by many factors from
raising prices above competitive levels. These include the ability of developers to adopt business
models that do not require paying a commission to Apple (such as in-app advertising or selling
subscriptions and other content outside of the iOS app) and competitive pressure from Android
mobile devices. Moreover, the evidence regarding price and output is the opposite of what one
would expect to see in a monopolized market—just as with game transactions, prices for all iOS
app transactions have not risen and output has exploded.

25
  Jonathan B. Baker and Timothy F. Bresnahan, “Economic Evidence in Antitrust: Defining
Markets and Measuring Market Power,” in Handbook of Antitrust Economics, ed. Paolo
Buccirossi, (Cambridge, MA:MIT Press, 2008), p. 15
Epic v. Apple, No. 4:20-CV-                     48                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 49 of 91




135. My analyses to support these opinions follows.

      A. The structure of the market for digital game transactions is inconsistent with Apple
      possessing market power

         i. Apple’s market share of game transactions is inconsistent with market power

136. I begin my analysis of market power by looking at the structure of the market for digital
game transactions. The first piece of evidence regarding market structure is Apple’s share of the
digital game transactions market. I find that Apple’s share in this market is inconsistent with
market power.

137. As Professor Schmalensee explains, in a two-sided transaction market such as the game
transaction market there are multiple measures of output that could be used to calculate market
shares. One such measure is the total number of game transactions; however, this measure would
treat each transaction equally, regardless of price or value. Data on the total number of game
transactions is also not available market-wide. So I instead look at the dollar value of game
transactions to estimate market share, as recommended by Professor Schmalensee.

138. To calculate Apple’s share of the market for digital game transactions in the U.S., I
measured the dollar value of game transactions using consumer spending on games across
platforms. I computed the total game revenue on the App Store from the Apple transaction data,
and I use 2018, the most recent complete year of data available to me. I use two third-party data
providers to estimate the total market size: Newzoo and the Entertainment Software Association,
or ESA. 26

139. Since the third-party data include different measures of consumer spending in their
estimates, I performed several sensitivities which included different sets of consumer spending in
the total market size. On the one end, I take a very conservative approach in which I only
consider spending that is definitely within the boundaries of the market. For other estimates I
include other measures of consumer spending.

140. Across all of these sensitivities, I find that Apple’s market share in 2018 (the most recent
complete year of data) lies between 23.3% (including subscriptions and boxed games as part of
the overall market) and 37.5% (limiting the market to digital game transactions only). These
results are reflected in Figure 36.




26
     DX-3248, DX-4217.020
Epic v. Apple, No. 4:20-CV-                     49                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 50 of 91




Apple share of US digital game transactions market (2018)


                       Share
            100%
             90%
             80%
             70%
             60%
             50%
             40%               37.5%
                                        33.2%
                                                       27.4%           28.2%
             30%                                                                       23.3%
             20%
             10%
                  0%
Data Source                    Newzoo   Newzoo         Newzoo         ESA/NPD         ESA/NPD
Revenue Included
  Digital
  Transactions
                                                                                     
  Subscriptions                                                                       
  Boxed Games                                                                           
Source: DX-4797 (summarizing DX-5338, DX-3248, DX-3814, DX-4217 )

141. Using a conservative definition of the market for digital game transactions, which likely
overstates the correct figure, I estimate Apple’s share of the relevant market to be 37.5%. As Dr.
Evans acknowledges, other forms of distribution, including single-sided distributors, serve as
competitive constraints and should be included in the market. Accounting for these other
methods gives Apple a share of 23.3% or 27.4% of game transaction revenues, depending on the
data source. These estimated shares are inconsistent with Apple having substantial market power.

        ii. Entry of new game transaction platforms is inconsistent with market power, as at least
        seven new game transaction platforms have entered since the launch of the App Store and
        new technologies provide additional ways for consumers to play and pay for games

142. Many new digital game transactions platforms that compete with the App Store have
entered the market since its launch, including Google Play, Samsung Galaxy Store, Windows
Phone Store, Nintendo eShop, Amazon Appstore, EA’s Origin, and the Epic Games Store. The
entry of these competing game transaction platforms limits Apple’s market power and is
evidence that potential barriers to entry have not excluded new entrants from the market.




Epic v. Apple, No. 4:20-CV-                      50                 Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 51 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 52 of 91




a console or PC, stating that “the graphics were very high resolution and all the – the details were
PC-like and felt like being on a more powerful platform than a mobile platform.” 30

149. Overall, the entry, growth, and development of game streaming services indicate low
barriers to entry, and such services provide an existing and increasing competitive constraint on
the App Store.

       iii. Apple faces competition from other forms of game distribution such as direct
       distribution by developers and traditional retail

150. It is not just competing digital game transaction platforms that limit Apple from having
market power. Apple is also constrained from exercising market power by alternative forms of
game distribution, including the direct distribution of games by developers (including through
web browsers available to all iOS users) and distribution through traditional retail channels.

151. Direct sales by developers within iOS and on different devices. Developers have the
option to forgo transacting through a game transaction platform by offering game apps and in-
app content directly to consumers through their websites. For example, Epic provides Fortnite
directly to consumers from its website for use on Android devices and through the Epic Games
Store for PCs, Microsoft tablets, and Macs.

152. Additionally, and separately, Epic and other developers offer paid transactions on their
websites for in-game content, such as V-bucks, that can be accessed and utilized on iOS. Thus,
even though Apple does not allow game apps to be downloaded through an iOS web browser, it
is still constrained by that fact that consumers can make purchases from developers through an
iOS web browser.

153. Other game developers, such as the developers of Roblox, similarly provide games and in-
game content directly to consumers in addition to transacting through game transaction
platforms. 31 From an economic standpoint, these direct downloads and direct sales of in-game
content compete with digital game transaction platforms as well and further constrain Apple
from obtaining or exercising market power in the market for digital game transactions.

154. Traditional retail channels. Apple is also constrained by the sale of games through
traditional retail channels. These retails sales include sales of games on physical disks (often
called boxed products) or sales of download codes inside a box.

155. For example, Epic distributed Fortnite: Save the World as a boxed product for consoles
through traditional retail channels. Epic has also distributed boxed content containing
redeemable codes for V-bucks and in-game items through retailers. 32



30
   Deposition of Mark Rein, February 10, 2021, pp. 107–108
31
   DX-3755; DX-4473; DX-3748; DX-4552 ; DX-4292; DX-3262; DX-4390
32
   Epic Games, Inc.’s Responses and Objections to Apple Inc.’s Second Set of Interrogatories, at
11–12 (Jan. 29, 2021)

Epic v. Apple, No. 4:20-CV-                      52                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 53 of 91




156. Physical format games remain a meaningful proportion of total game sales: one estimate
from 2018 by ESA/NPD found that 17% of all video games were physical format sales. 33 These
physical format games sales would further constrain Apple from obtaining or exercising market
power in the market for game transactions.

157. The evidence demonstrates that the structure of the digital game transaction market is
inconsistent with Apple possessing substantial market power. Apple has only a small share of the
market, emergence of new competitors shows that barriers to entry are low, and other methods of
game distribution constrain Apple from exercising market power.

      B. Analysis of market outcomes show that Apple has not increased prices for game
      transactions, quantity has risen, and quality has improved over time

158. Using the framework described by Professor Lafontaine and Professor Schmalensee, I next
analyze market outcomes—such as price, quantity, and quality—to determine whether Apple has
market power in the digital game transactions market. The evidence I analyzed does not support
a finding that Apple has market power in this market.

         i. Evidence shows that Apple has not exercised market power to increase commission
         rates or prices

159. Apple charges a commission on game transactions through the App Store that generate
revenue for the developer. When Apple first launched the App Store, it set a commission rate of
30% on all such transactions. While the 30% commission rate remains for many game
transactions on the App Store, Apple has lowered it to 15% for certain types of transactions.
Through its history, Apple has never raised the commission for game transactions (or any
transactions) performed on the App Store. The 30% commission was set before Apple could
have conceivably had market power, even according to Dr. Evans.

160. Apple’s commission rates for game transactions on the App Store are competitive with
other platforms offering game transactions. The App Store’s typical 30% commission rate on
game transactions is common among not only a variety of game transaction platforms but also
digital content providers more broadly.

161. When the App Store launched, Apple’s 30% commission rate was the same as rates that
developers were paying to other digital game transaction platforms at the time. In fact, Apple’s
30% commission rate provided developers and publishers with a larger share of revenue than
they typically earned from sales at traditional retailers like GameStop, Amazon, or BestBuy.
From these traditional retailers, developers and publishers typically received only 45% of sales
revenues, much smaller than the 70% share they receive from the App Store. 34

162. To evaluate how Apple’s commission model compares to other game transaction platforms,
I identified the largest digital game transaction platforms and determined the standard


33
     DX-4217.020
34
     DX-3120.011

Epic v. Apple, No. 4:20-CV-                     53                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 54 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 55 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 56 of 91




       Also in 2016, Apple lowered its commission rate to 15% for members of the Video
       Partner Program that stream premium TV content.
       Starting in 2021, Apple lowered its commission rate to 15% for all developers that
       generated less than $1 million in proceeds (net commissions paid to Apple) during the
       previous calendar year from transactions through the App Store.

167. AppFigures (a mobile analytics provider) estimates that about 98% of developers generated
less than $1 million in proceeds during the previous calendar year, and thus qualify for the lower
commission rate. 46 Thus, contrary to increasing prices, as would be expected if Apple had
market power, many developers now face lower commission rates for game transactions on the
App Store.

168. While Epic may argue that the introduction of in-app purchase functionality on the App
Store in 2009 constituted a price increase for developers, this is incorrect. Prior to the
introduction of in-app purchasing, developers could not offer such services to consumers through
Apple. Thus, the introduction of in-app purchases was a new feature of the App Store. By
charging developers a 30% commission on such purchases, Apple simply gave that new feature a
price.

169. Game developers have also taken advantage of monetization strategies that allow them to
pay zero commission to Apple. At launch, about 32% of apps on the App Store were free. As
Figure 38 shows, an increasing majority of games are free-to-download and offer no in-app
purchases, and thus are not subject to any Apple commission. In FY2019, approximately 66% of
game apps were free-to-download and offered no in-app purchases and about 25% more were
free-to-download with in-app purchases. In total, 76% of games and 83% of apps with at least
one initial download on the App Store in FY2019 were free and did not have in-app purchases so
did not generate any commissions to Apple.




46
  Ariel Michaeli, “Apple Just Changed the Rules, And (Almost) Everyone’s Getting a Bonus,”
AppFigures, November 26, 2020, https://appfigures.com/resources/insights/apples-gift-to-
developers-is-awin- win
Epic v. Apple, No. 4:20-CV-                     56                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 57 of 91




Percent of App Store game apps by monetization type (July 10, 2008 – September 30, 2019)




Source: DX-4802 (summarizing DX-5338)

170. The actual average commission rates paid by developers for initial game downloads have
also decreased over time or remained constant.

171. As discussed by Professor Schmalensee, the price paid in the context of a two-sided market
is the total price that Apple charges for the transaction. For the App Store, the total price is often
zero, such as for the download of free-to-download games.

172. Thus, to capture the price actually paid per transaction, I calculated the average commission
rate charged to developers. I assigned app transactions with no associated revenue a commission
rate of 0% in order to include these transactions in the “average commission rate.”

173. My analysis shows that because of the increasing prevalence of free-to-download game
apps, the average actual commission rate on initial game downloads has declined over time
(Figure 39).




Epic v. Apple, No. 4:20-CV-                       57                   Written Direct Testimony of
05640-YGR-TSH                                                                  Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 58 of 91




Average commission rate for App Store initial game downloads (July 10, 2008 – September 30, 2019)




Source: DX-4803 (summarizing DX-5338)

174. I also looked at the average commission paid to Apple in dollar terms from in-game
purchases. I show the average commission paid per in-game purchase transaction as well as the
average in-game purchase price in Figure 40. As can be seen in this exhibit, while the
commission rate on game in-app purchases has remained relatively constant over time, the
average commission in dollar terms paid to Apple has risen over time due to increases in the
average price set by developers for in-app purchases for games.




Epic v. Apple, No. 4:20-CV-                    58                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 59 of 91




Average commissions and prices from App Store in-app game purchases (July 1, 2009 – September
30, 2019)




Source: DX-4806 (summarizing DX-5338)

175. I also graph the median price set by developers for game in-app purchases in Figure 41. The
trend in the median in Figure 41is similar to the trend in the average shown in Figure 40. The
average and median price of in-app purchases charged by Epic, which I graph in Figure 42
likewise show an increase over time, especially after the launch of Fortnite. The trends in the
price of in-game purchases for developers in general and for Epic in particular confirm that the
increase in the average commission in dollar terms paid to Apple for game in-app purchases is
driven by higher prices set by developers rather than an increase in Apple’s commission rate.




Epic v. Apple, No. 4:20-CV-                   59                  Written Direct Testimony of
05640-YGR-TSH                                                             Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 60 of 91




Median price of game in-app purchases (July 1, 2009 – September 30, 2019)




Source: DX-4807 (summarizing DX-5338)




Epic v. Apple, No. 4:20-CV-                   60                  Written Direct Testimony of
05640-YGR-TSH                                                             Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 61 of 91




Average and median in-app purchase price for Epic apps through the App Store over time
(December 21, 2010 – September 30, 2019)




Source: DX-4757 (summarizing DX-4757)

176. I also considered evidence of market-wide pricing, including commissions charged by other
game transaction platforms. I find that commission rates have also declined on these competing
game transaction platforms.

       In January 2018, (following Apple) Google Play reduced its commission rate to 15%
       for all subscription renewals after the first year. 47
       In November 2018, Valve, which is Steam’s parent company, lowered commission
       rates for the largest developers. Commissions were lowered to 25% for developers
       with revenues through Steam between $10 million and $50 million annually and to
       20% for developers with revenues through Steam exceeding $50 million annually. 48
       Most recently, in March 2021, Google Play announced that starting July 1, 2021, it
       would decrease its commission rate to 15% on the first $1 million in developer
       revenue. 49



47
   DX-3966
48
   DX-3599
49
   Chaim Gartenberg, “Google will reduce Play Store cut to 15 percent for a developer’s first
$1M in annual revenue,” March 16, 2021,
https://www.theverge.com/2021/3/16/22333777/google-play-store-fee-reduction-developers-1-
million-dollars
Epic v. Apple, No. 4:20-CV-                    61                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 62 of 91




177. These declines in the commission rates charged by other game transaction platforms are
inconsistent with Apple possessing market power.

178. As with the App Store, other transaction platforms also offer free-to-download games that
do not incur commissions. Game transaction platforms such as Google Play offer many free-to-
download games. Free-to-download games are not limited only to game transaction platforms for
mobile devices; free-to-download games for consoles and PCs have also increased over time.

179. Dr. Evans purports to have calculated an average effective commission rate on the App
Store of 27.7% in 2019. However, he fails to account for free transactions when performing his
calculation. As I showed above in Figure 39, initial game app downloads that are paid have
declined to less than 1%, meaning over 99% of initial game app downloads were free and did not
pay a commission to Apple. Dr. Evans inexplicably fails to account for the overwhelming
majority of game app download transactions when calculating the average effective commission
rate. In fact, his average effective commission rate would be the same if the number of free
initial game app downloads were 99%, like it is, or 1%.

180. These free initial download transactions all had a price—$0—but Dr. Evans’ does not
attempt to consider this price when calculating his average commission rate. Dr. Evans’ failure to
consider free transactions leads him to overestimate the average commission rate by a factor of at
least three for all apps. For FY2019, applying a proper measure of transaction price in a two-
sided market, I find that developers paid Apple an average commission rate of 8.1% for games
and 4.7% for all apps. 50

        ii. Evidence does not show that Apple has exercised market power to reduce output

181. The evidence also shows that Apple has not exercised market power to reduce output in the
digital game transaction market.

182. Output on the App Store has increased since its launch. In the beginning, the App Store’s
U.S. storefront offered 452 third-party apps (including 131 game apps) by 312 distinct
developers. In the FY2019, there were over 300,000 game apps available on the App Store.

183. Figure 43 shows the total number of game transactions—both free and paid initial
downloads and in-app purchase—since the beginning of the App Store. It shows that the total
number of game transactions on the App Store has increased many times over. Between the year
following the App Store's launch in 2008 and FY2019, game transactions grew by over 1,200%.
Figure 44 shows total developer revenues from game apps through the App Store since its
launch. It shows that total revenue earned by developers has risen dramatically over time:
between 2010 and 2018, developer revenues from game apps grew by 2,600%.




50
     DX-5469
Epic v. Apple, No. 4:20-CV-                    62                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 63 of 91




App Store initial game downloads and in-app purchases (July 10, 2008 – September 30, 2019)




Source: DX-4810 (summarizing DX-5338)

Developer revenue from App Store initial game downloads and in-app purchases (July 10, 2008 –
September 30, 2019)




Source: DX-4811 (summarizing DX-5338)



Epic v. Apple, No. 4:20-CV-                    63                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 64 of 91




184. Further evidence that Apple has not restricted output is the growth in the market-wide value
of digital game transactions over time. My analyses show that U.S. consumers spent $29.7
billion on digital game transactions in 2018, up from just $5.4 billion in 2010 (see Figure 45).
The share of game spending that happens digitally has also risen over this time period, from 31
percent to 83 percent. These increases are not limited to the App Store: worldwide developer
revenue from game downloads and in-app purchases                        has also grown
significantly over time, as I show in Figure 46. Between calendar years 2013 and 2018, total
annual game revenue for developers                    increased by


Amount spent by U.S. consumers on game transactions (2010 – 2018)




Source: DX-4808




Epic v. Apple, No. 4:20-CV-                    64                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 65 of 91




Source: DX-4809 (summarizing DX-3584)

185. Growth on the App Store has outstripped market-wide growth, providing additional
evidence that Apple has not restricted output. Market-wide spending on digital game transactions
grew around 448% from 2010 to 2018, but developer revenue for digital game transactions on
the App Store grew by more than 2,600% over the same time period, nearly six times the
industry rate. Simply put, these facts are inconsistent with Apple having market power.

186. Sales of iOS devices that can be used for game transactions have also increased since the
launch of the iPhone and the iPad. Since the exercise of market power to increase prices or
reduce quality of game transactions could reduce demand for iOS devices, this growth in devices
is another indicator that Apple has not exerted market power in the game transaction market.

187. In Figure 47 I plot unit sales of Apple iPhones and iPads in the U.S. from Apple FY2009 to
FY2019. Unit sales of these iOS devices experienced significant growth after launch and annual
sales of iOS devices continue to remain high. For instance, from 2009 to 2019, the number of
iPhones sold in the U.S. increased from 9.7 million in 2009 to               in 2019. Apple also
sold              iPads in the U.S. in 2019.




Epic v. Apple, No. 4:20-CV-                    65                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 66 of 91
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 67 of 91




U.S. iPhone users (2012 – 2018)




Source: DX-4816 (summarizing DX-4938)

189. The growth in devices for accessing game transactions has not been limited to iOS devices
and is consistent with increasing ownership of smartphones and tablets in the U.S. The
proportion of the U.S. adults who own a smartphone has increased from 35% in May 2011 to
81% in February 2019. 51 Similarly, the proportion of U.S. adults who own a tablet has increased
from 3% in May 2010 to 52% in February 2019. 52 The continued growth in the iOS platform in
particular and the continued growth in smartphone use overall is inconsistent with restricting
output but consistent with increases in overall economic value created by the iOS ecosystem to
consumers and developers.

190. In addition to the growth in smartphones and tablets, consoles continue to be popular,
including the introduction of new consoles. The prior generation of major consoles started with
launch of the Nintendo Wii U in 2012, followed by the Xbox One and PS4 in 2013. The present
generation of major consoles began with the Nintendo Switch in 2017 followed by the launch of
the PS5 and XSX in November 2020. Such consoles have experienced success recently. The
Nintendo Switch’s 2020 sales as of November were “the second highest of any [game console]



51
     DX-4453
52
     DX-4453

Epic v. Apple, No. 4:20-CV-                    67                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 68 of 91




platform in U.S. history.” 53 Furthermore, the recently launched PS5 and XSX consoles
experienced strong sales since launch, with retailers frequently out of stock and unable to meet
the demand.

       iii. Evidence shows that Apple has not exercised market power to reduce quality

191. Despite the evidence that game transactions on the App Store are growing faster than a
close competitor, Dr. Evans claims that Apple has failed to innovate or invest in improving the
quality of the App Store. Setting aside that Dr. Evans based this opinion on developer complaints
from surveys that Apple conducted specifically to help them understand developer concerns and
improve the App Store, Dr. Evans also errs by ignoring that the quality and value of the App
Store platform—as well as the app transactions it facilitates—are improved by Apple’s
innovation across its software and hardware ecosystem.

192. As Apple executives will testify, Apple has made enormous investments and innovations
that impact the quality of games delivered through the App Store. Among the long list of such
investments, Apple has invested in developing high performance graphics processing units and
the APIs and programming tools that enable developers, especially game developers, to use these
capabilities (such as the Metal graphics interface).

193. This investment has enabled much greater quality for mobile versions of graphics intensive
games such as Fortnite. Investments in alternative reality (AR) hardware, software, APIs, and
development tools (e.g., ARKit) have made it possible for new types of games to appear on iOS
devices, such as Pokémon GO.

194. The sheer variety of games on the App Store shows that Apple’s innovations across the iOS
ecosystem have improved the types and quality of games feasible on iOS devices. Many new
games (like Fortnite, PUBG, and Call of Duty Mobile) that previously only would have been
available on consoles and PCs are now available on iOS devices due to Apple’s innovations. At
the same time, top iOS games include a wide variety of different types of games. These games
range from content creation games like Minecraft to tower-defense games, board-game
adaptations, resource-management simulators, console game adaptations, and more. Mr.
Sweeney’s 2010 prediction that “over the next decade, iPhone and iPad games will grow ….”
has been proven correct. 54

195. Even looking just at store services, as Dr. Evans does, Apple has been a driver of
innovation. For instance, Apple was the first major platform to introduce in-app payments, the
now dominant form of game monetization in the App Store.

196. Developers understand that iOS is an attractive platform, especially for games, because of
how much revenue they can generate on iOS compared to other transaction platforms. For
instance, Fortnite data show that iOS generated the most revenue for Epic per hour of user play
time among all platforms (see Figure 49). This suggests that the App Store provides higher
53
   Jeff Grubb, “Nintendo Switch is on a blazing sales pace for 2020 in the U.S.,” VentureBeat,
November 13, 2020, https://venturebeat.com/2020/11/13/nintendo-switch-is-on-a-blazing-sales-
pace-for-2020-in-the-u-s/.
54
   DX-4620.002
Epic v. Apple, No. 4:20-CV-                     68                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 69 of 91




quality from the developer perspective as indicated by the ability to more effectively monetize
play time than other alternatives. The fact that consumers are willing to spend more per hour
played on iOS than on other platforms also indicates greater relative value.


Worldwide Fortnite revenue per hour played by platform (May 2020 – July 2020)

                                      Platform    Revenue per hour
                              1. iOS                    $0.22
                              2. Xbox One                $0.19
                              3. Google                  $0.18
                              4. Android                 $0.16
                              5. Switch                  $0.15
                              6. PS4                     $0.13
                              7. PC                      $0.10
                              8. Other                   $0.10
Source: DX-4817 (summarizing DX-5339)

197. All of the evidence presented on market outcomes presents a clear story. Apple has not
raised prices, Apple has not restricted output, and Apple has not reduced quality in the game
transaction market. This is entirely inconsistent with Apple possessing market power in the game
transaction market.

       iv. Purported estimates of the App Store’s profits do not show Apple has market power

198. Dr. Evans asserts that his measures of the App Store’s profit margin demonstrate that
Apple has market power. I disagree. As Professor Schmalensee and Professor Lafontaine
discuss, profit margins do not provide insight into whether a firm has market power.

199. Moreover, the analysis Dr. Evans’ conclusion is based on is flawed. Among other flaws, Dr.
Evans compares what he claims to be the App Store’s profit margin to five allegedly comparable
companies selected by another Epic expert, Mr. Barnes. However, none of these five companies
are truly comparable. Unlike the App Store, these five companies are platforms for transacting
physical goods or services, not for digital transactions. These five companies also differ from the
App Store along other dimensions, such as whether the platforms are integrated into hardware
provided by the company, the demographics of platform users, the geographic markets in which
they compete, and brand value. These comparable companies cannot be used as benchmarks to
determine what Apple’s profits would be in any but-for world, and without a valid benchmark,
Dr. Evans cannot conclude that Apple earns outsized profits from the App Store.




Epic v. Apple, No. 4:20-CV-                      69                 Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 70 of 91




   C. Apple’s ability to exercise market power would be limited by a number of factors
   even if the relevant two-sided market were limited to iOS apps

200. Even if one considered, contrary to the evidence, a two-sided market limited to the
distribution of iOS apps (but not limited to games), Apple would still be constrained from
exercising market power in that market by many factors.

       i. Developer choice constrains Apple from exercising market power

201. Game developers (and developers of other apps) face few restrictions on monetization. Like
many game developers, developers of popular iOS apps have chosen to let consumers pay for
content outside of the iOS app but still consume the content within the app, which constrains
Apple’s ability to exercise market power and charge supracompetitive prices. Amazon Prime
Video, YouTube, Microsoft Office, and Netflix are just a few examples of popular apps that
employ this model.

202. Developers can also incentivize consumers to purchase content outside of the iOS app. For
instance, Apple allows developers to choose how they would like to price their apps and app
content, including how they price across different transaction platforms and how they price when
selling directly to consumers. Some developers have chosen to charge consumers more within
the iOS app than in other avenues for payment, encouraging consumers to shift their purchases to
these other locations.

203. Many developers choose to allow consumers to purchase content outside an iOS app but
allow those users to use the content within the app. My analysis of top apps on the App Store
shows that many allow consumers to purchase content outside of the App Store that can be used
within the iOS app, which does not require the developer to pay a commission to Apple. I
illustrate this analysis in Figure 50. In addition to game apps such as Fortnite, the list of the top
25 App Store apps by revenue includes streaming apps such as YouTube and Netflix and dating
apps such as Tinder and Bumble, while the list of top 25 App Store apps by downloads includes
Uber, Amazon Shopping, Snapchat, Instagram, and Facebook.




Epic v. Apple, No. 4:20-CV-                      70                    Written Direct Testimony of
05640-YGR-TSH                                                                  Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 71 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 72 of 91
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 73 of 91
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 74 of 91




         Smartphone OEMs offer services that facilitate transferring data from an iOS device
         to a new Android device.
         As I have already shown, most top apps are available on both Android and iOS, and
         many developers allow users to transfer content between devices through single-sign
         on.
         Multiplatform services such as WhatsApp and Zoom provide alternatives to Apple’s
         iMessage and FaceTime, and studies confirm that having friends or family that use
         iOS devices is not a significant reason why iOS device owners choose not to switch
         to Android devices. 63

      D. Market outcomes, such as price and quantity, are inconsistent with Apple exercising
      market power in an alleged iOS app distribution market

215. While the relevant market in this matter is the market for digital game transactions, I also
assumed for the sake of argument that Dr. Evans is correct and that the relevant market is his
alleged market for iOS app distribution. I then analyzed market outcomes such as price and
output to determine whether Apple possesses market power in this alleged market. I find that the
evidence is inconsistent with Apple possessing market power even if Dr. Evans’ flawed market
were correct.

216. Apple does not charge a supracompetitive commission rate even when considering an
incorrect market for iOS app distribution. These transactions are subject to the same commission
rates as game transactions, which Apple has only lowered over time.

217. Additional evidence based on the Apple transaction data backs up the fact that prices have
declined over time, not increased.

         Figure 51 shows that the percent of initial downloads that are paid on the App Store
         has declined over time and that the average commission rate on initial downloads for
         all apps on the App Store has declined over time.
         Figure 52 shows that the average commission rate on in-app purchases for all apps on
         the App Store has declined over time.




63
     DX-3598.027
Epic v. Apple, No. 4:20-CV-                     74                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 75 of 91




Average commission rate for App Store initial downloads (July 10, 2008 – September 30, 2019)




Source: DX-4818 (summarizing DX-5338)

Average commission rate for App Store in-app purchases (July 1, 2009 – September 30, 2019)




Source: DX-4819 (summarizing DX-4819)


Epic v. Apple, No. 4:20-CV-                    75                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 76 of 91




218. Just as Apple has not restricted output for game transactions, Apple has not restricted output
for transactions on the App Store for apps in general. In Figure 53 and Figure 54, I show that the
total number of transactions and total developer revenues for all apps on the App Store over
time. The increase over time is dramatic. Since the launch of in-app purchases in mid-2009, the
total number of annual transactions for apps has increased nearly 500% and total revenue earned
by developers has increased by over 3,700%.


App Store initial downloads and in-app purchases (July 10, 2008 – September 30, 2019)




Source: DX-4812 (summarizing DX-5338)




Epic v. Apple, No. 4:20-CV-                     76                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 77 of 91




Developer revenue from App Store initial downloads and in-app purchases (July 10, 2008 –
September 30, 2019)




Source: DX-4813 (summarizing DX-5338)

219. Dr. Evans claims that Apple obtained monopoly power in iOS app distribution around 2010
(Evans Deposition, p. 334, Evans WDT, ¶91). If that were true, one would expect to see Apple
restricting output or raising prices around that time. But the data show the exact opposite. The
average commission rate on both initial downloads and in-app purchases continued to decline
after 2010, and the growth in free-to-download apps only accelerated. The graphs on game
transactions and developer revenues make obviously clear that transactions and revenues
continued to increase after 2010 without any decline in the growth rate. In fact, as mentioned,
total annual game revenue for developers from mid-2009 to FY2019 increased by more than
3,700%, from $282M to $10.9B. In the period from the first quarter of FY2010 to the first
quarter of FY2011, total game revenues for developers increased from $30.1M to $69.4M, or
130%, which is again inconsistent with Apple exercising market power.

220. Overall, Dr. Evans’ assertion that Apple obtained monopoly power in iOS app distribution
around 2010—or at any point, for that matter—is completely contradicted by the data.




Epic v. Apple, No. 4:20-CV-                    77                  Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 78 of 91




V. Dr. Evans’ market definition and market power conclusions are wrong factually and for
this case

      A. Dr. Evans incorrectly concludes that there are no good substitutes to the App Store
      for consumers and developers to conduct digital game transactions

221. Dr. Evans’ approach to market definition, and hence market power, is unreliable and
inconsistent with the market facts described above. Dr. Evans ultimately concludes that there are
no substitutes for consumers or developers to transact through the App Store with each other for
games and apps. This flows from his opinion that the vast majority of consumers who own an
iPhone are locked into owning one for as long as they own a smartphone, and that these same
consumers have no substitute options for making game transactions or app transactions in
general other than through the App Store on their iPhone. My analysis above makes clear that
this is not supported by market facts or data.

222. Dr. Evans reaches unreliable conclusions because he does not start with the product at issue,
game transactions—or even app transactions in general—and consider what substitutes
developers and consumers have for making them other than through the App Store. Instead, his
analyses are premised on the faulty assumption that the only way consumers and developers can
substitute for game transactions made in the App Store is if other devices are themselves
substitutes for an iOS device at all times of day and with the same device features. 64 Dr. Evans’
analysis is divorced, both theoretically and factually, from the economic realities of this market,
as I discuss in turn below.

      B. Dr. Evans is mistaken to claim that devices need to be direct substitutes to allow for
      game, or app, transaction substitution

223. Dr. Evans appears to accept that the App Store provides transactions between consumers
and developers, yet his market definition analysis does not focus on this product or the
substitutes available for it. The product at issue in this matter is digital game transactions
between consumers and developers as that is what Apple provides simultaneously to Epic and
Epic’s customers. The economic question for market definition and market power, then, is to
what degree Apple faces competition in providing digital game transactions to developers and
consumers. Dr. Evans does not assess the relevant economic question and instead defines two
markets—a foremarket for smartphone operating systems and an aftermarket for iOS app
distribution—which are inappropriate and uninformative.

224. For his alleged foremarket for smartphone operating systems, Dr. Evans claims that
consumers and developers do not have practical substitutes for smartphone operating systems
because, in his opinion, other devices (such as computers, game consoles and even tablets using
a similar operating system) are not substitutes to smartphones for consumers. From this he
concludes that consumers do not have substitutes for smartphone operating systems for using
apps. This is faulty logic. Neither operating system substitution nor device substitution is
necessary for game, or app, transactions across platforms to be substitutes. As I have shown
above, consumers and developers can substitute game transactions across a variety of transaction

64
     Evans Direct Testimony, ¶¶ 50-53
Epic v. Apple, No. 4:20-CV-                     78                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 79 of 91




platforms as well as through websites on an iOS device. Dr. Evans’ focus on device substitution
leads him to misrepresent these options available to consumers and developers for making game
transactions. For example, Dr. Evans acknowledges that consumers generally own multiple
devices on which to make game transactions and app transactions. 65 Yet he argues that this
undisputed fact, which obviously increases the ease of multi-homing across different transaction
platforms, is instead evidence of consumer inability to substitute the devices for each other, and
thus, as his faulty logic follows, to use them to substitute game or app transactions. This is
unreliable economic analysis.

225. For his alleged aftermarket for iOS app distribution on smartphones, Dr. Evans finds that
Apple is a monopolist in his alleged iOS app distribution market. He does so by assuming that
consumers cannot easily switch from owning iOS smartphones to owning other smartphones,
ignoring that consumers often own multiple devices and can make app transactions on those
devices, and assuming that consumers cannot make game transactions on websites and other
game transaction platforms in substitution for making game transactions through the App Store.
As I have shown previously, none of these facts is true.

      C. Dr. Evans is wrong to assume that game transactions cannot be substituted across
      differentiated devices

226. Even on their own terms, Dr. Evans’ market definition is flawed. He offers limited bases for
opining that consumers lack good substitutes for smartphone apps on other devices, and that, as a
result, developers are unable to replace a substantial part of consumer demand for their services
by turning to substitutes for smartphones apps. He claims that developers “must follow the
customer to their smartphone OSs” because:

         Smartphones have “unique” features—mobility, constant Internet connection, camera,
         GPS, and accelerometers.
         There are portions of the day during which consumers may only have access to their
         smartphones in order to access the internet (or might find it “inconvenient” to use
         another device in their home).
         Developers cannot create web apps through mobile browsers that are good substitutes
         to native apps.

227. Dr. Evans provides no empirical analysis to support these assertions. Most importantly, he
does not assess or establish the relevance of these features for the ability of developers and
consumers to substitute across them to make game transactions. Thus, Dr. Evans sets a bar for
substitution that makes no sense in the context of apps and games. Apple faces competitive
constraints in its pricing for game transactions from many sources, not all of which offer every
service or feature that an iOS device offers. Dr. Evans does not show for example, that many (if
any) game apps, or apps in general, require mobility, constant Internet connection, camera, GPS
or accelerometers in order to make game or app transactions. Nor does he acknowledge that
developers have choices about what kinds of games they design and what features those games



65
     Evans Direct Testimony, ¶ 51
Epic v. Apple, No. 4:20-CV-                     79                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 80 of 91




will have. None of the apps that he states work better when you have them “all the time” (e.g.,
Uber, Tinder, Snapchat, Google Maps, and Chase Bank) are game apps.

228. The empirical evidence I have shown above fills in this gap for Dr. Evans. Developers can
reach consumers to transact outside of the App Store because consumers multi-home in their
game play across devices and use different game transaction platforms. Game developers have,
and actively pursue, these many different options for reaching consumers. Obviously, Fortnite
does not require Dr. Evans’ “unique” smartphone features for its game, as it is available on PCs,
tablets, consoles, and smartphones. And consumers clearly do not find it “inconvenient” to make
Fortnite game transactions on those other devices, as even for those Fortnite players who have
chosen to open an iOS account, over 90% of their game play and game spending is on PCs,
tablets, and consoles. I also showed that the top game apps, and the top apps in general, both by
revenue and by download, are offered on many different types of devices and thus clearly do not
require this “unique” set of features to make transactions with consumers.

229. Operating systems and devices do not need to be perfect substitutes in all functions to
compete with other operating systems and devices for a given function. As shown above, Apple
faces competitive constraints in its pricing for game transactions from a variety of sources, not
all of which offer every service or feature that an iOS smartphone does. Competition occurs in
differentiated products, and the fact that products are not identical does not imply a lack of
competition. Taking a brick-and-mortar example, multi-line retailers such as Target or Walmart
that sell products across a variety of departments compete with specialty retailers that customers
can instead visit to purchase the same or similar products. These multi-line stores compete with
grocery stores in the grocery department, sporting goods stores in the sporting goods department,
and clothing stores in the clothing department. Whether or not a local multi-line retailer faces a
competitor with a comparable selection of departments does not change the fact that this multi-
line retailer will compete with local specialty retailers.

      D. Dr. Evans’ smartphone operating system market incorrectly ignores tablets

230. An especially telling example of Dr. Evans’ general approach of assuming away the many
options for developers and consumers to make game transactions is his exclusion of tablets from
both his smartphone operating system and iOS app distribution markets. His basis for this is a
statement that tablets “provide users with different functionality than smartphones.” 66

231. There is no question that tablets can be and are used to make game transactions. One of the
primary use cases for tablets is mobile gaming, consistent with the fact that Epic offered Fortnite
on the iPad. Additionally, some tablets share many of the unique features Dr. Evans assigns to
smartphones. Also, many tablets use the same operating system as smartphones, and have
functions that are integrated with phones that use the same operating system.

232. For example, consumers can transact on both iPhones and iPads through the App Store;
developers use the same tools to create apps for iPhone and iPads, as Dr. Evans notes, and
developers can provide apps that are compatible with both iPhones and iPads.. Also, many apps
on the App Store can be downloaded on either an iPhone or an iPad, and when consumers

66
     Evans Direct Testimony ¶ 43, footnote 3
Epic v. Apple, No. 4:20-CV-                     80                   Written Direct Testimony of
05640-YGR-TSH                                                                Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 81 of 91




purchase a paid-to-download app on an iPhone, they can install it on an iPad (and vice versa)
without making an additional purchase. Hence pricing is directly connected for many apps.

233. Tablets are an important example of the manner in which Dr. Evans’ approach simply
assumes away key alternatives for game transactions. Tablets are also important because Dr.
Evans’ opinion that the purported smartphone operating system market is a “duopoly” of iOS
and Android is based on an assumption that tablets do not serve as substitutes for transaction
platforms on smartphones. Dr. Evans has offered no evidence to support this assumption. Had he
included tablet operating systems in his operating system market definition his “duopoly” would
disappear. iOS and Android are not the only operating systems for tablets. Other tablet operating
systems include Amazon Fire OS and Windows. And, as with smartphones, there are many tablet
OEMs including, among others, Amazon, Lenovo, Samsung, and Microsoft. Dr. Evans’
exclusion of tablets exemplifies the unreliability of his conclusions about market definition and
thus Apple’s market power.

     E. Epic’s experts assume that differentiated game transaction platforms cannot
     compete and in doing so ignore the vast majority of developer and consumer choices

234. I understand Dr. Cragg (another of Epic’s experts) may offer an analysis of the degree of
overlap of identical games between mobile and consoles/PCs, concluding that this overlap is too
small to be consistent with substitution for game transactions between these various devices and
game transaction platforms. Dr. Evans also makes this point (albeit cursorily) in his testimony. 67
Such a conclusion would be unreliable.

235. This analysis would set a bar for substitution that makes no sense in the context of apps and
games. Apple faces competitive constraints in its pricing for game transactions from many
sources, not all of which offer every game that developers currently choose to offer on iOS.
Again, competition occurs in differentiated products, and the fact that products are not identical
does not imply a lack of competition.

236. The position that only identical games with identical functionality across game transaction
platforms can be “substitute” game transactions between developers and consumers would be an
extreme one. It would assume, for instance, that even very similar games like Call of Duty
Mobile and Call of Duty Warzone (its PC/console counterpart) cannot serve as substitute game
transactions because they are not exactly the same on different platforms—despite being created
by the same developer and offering as similar a gameplay experience as their names would
imply.

237. Such an analysis would also assume that competition for game transactions between
developers and consumers across game transaction platforms cannot happen across different
games. This would be economically wrong, as is evident from the fact that many consoles offer
exclusive games that are unavailable on other consoles. 68 If all transaction platforms had to offer
the same set of games to be substitutes, then the Nintendo Switch and PlayStation 4 would not

67
  Evans Direct Testimony, ¶ 53(iii)
68
  Matt Purslow, “Gears of War 3 Was Ported to PS3, but Was Never Going to See Release,”
IGN, May 20, 2020, https://www.ign.com/articles/gears-of-war-3-ps3-port
Epic v. Apple, No. 4:20-CV-                      81                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 82 of 91




compete with each other for game transactions because they offer many games that are only
available on one device or the other.

      F. Dr. Evans ignores the ability to purchase content on one platform and use it on
      another, as well as the relevance of websites as a form of competitive constraint

238. The generally mistaken approach by Dr. Evans is exacerbated by his consistent conflation
of the use of smartphone apps with the ability to perform game transactions (or app transactions
more generally). This is because acquisition of in-game content can often occur at a different
time, and on another platform, from its use.

239. Thus even if there were some games or apps that required what Dr. Evans claims are the
unique features of a smartphone, to be used at special “portions of the day,” the developer could
provide them and the consumer could use them in exactly that manner, but acquire that content
separately. Developers are not constrained from charging their customers outside of the App
Store. If a developer and consumer would prefer to transact outside of the App Store in order to
avoid the relevant commission, the developer can offer this option to consumers on another
transaction platform as well as on a website. Because iOS smartphones have web browsers, this
means that developers can transact with a consumer any time the consumers has their iPhone,
even if the app itself cannot be used or played in a web browser.

240. The fact that game and app developers choose to design subscriptions, in-app currency,
single sign-on and portability that work across transaction platforms is evidence that they are
both used and valued for cross-platform purchases. In general, developers can monetize a game
or app such that transactions can be highly substitutable across transaction platforms,
independent of whether smartphone apps are good or poor substitutes for apps on other devices.

241. Dr. Evans in fact disregards all competition from websites, even though websites are
accessible on iOS devices just like the App Store. He does so by asserting, without any empirical
evidence, that developers cannot create web apps accessible through the mobile browser that are
good substitutes to native apps. He then, inexplicably, lists developers who have chosen to offer
apps on smartphones but continue to operate successful websites on personal computers (e.g.,
Facebook, Match, Twitter, LinkedIn, YouTube, the Wall Street Journal, Spotify, and Hulu) as
evidence of developers’ inability to offer a website version on iOS. This is getting the economics
utterly backwards—in these examples developers have shown that they can both have a
successful website and an app on an iOS device. Moreover, even if Dr. Evans were right,
developers are free to offer the ability to acquire content through a website, separate from game
play or app use.

      G. Dr. Evans’ economics are confused when he states that growth is evidence of lack of
      substitution

242. Dr. Evans suggests that the fact that smartphones are now ubiquitous, that consumers have
increased the amount of time they spend online on smartphones, and that there has been a large
increase in apps written for smartphones is evidence of the lack of substitutability of other
devices for app transactions between developers and consumers. 69 He claims that the growth of
69
     Evans Direct Testimony, ¶¶50–56
Epic v. Apple, No. 4:20-CV-                    82                   Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 83 of 91




developers choosing to offer smartphone apps is because they cannot serve consumers on other
devices.

243. The growth of developers choosing to offer smartphone apps is the hallmark of the
competitive value that smartphones offer developers. To suggest, as Dr. Evans does, that this
reality is instead a sign of an exertion of market power directly clashes with basic economic
theory, which would expect a decline in quantity, not an increase.

      H. Dr. Evans’ Fortnite case study cannot support his market definition

244. Dr. Evans assesses a case study of Fortnite users’ behavior after the Hotfix event that led to
new versions of Fortnite no longer being available for download on the App Store and the
Google Play store. He claims this study “confirm[s] key conclusions concerning foremarket and
aftermarket competition in this matter,” and therefore supports his market definitions. 70 Dr.
Evans’ Fortnite study is the only analysis of actual consumer level market data he uses to support
any of his market definition calculations. (He otherwise relies on a survey by Professor Rossi,
which I understand will be discussed by Professor Lafontaine.)

245. Dr. Evans’ Fortnite study frames and asks a narrow question: where did iOS users who
played Fortnite spend their time and money in regard to Fortnite after Fortnite updates were no
longer available on the App Store? An answer to this question by definition cannot depict the
degree to which users can turn to alternative game transaction platforms in the face of a non-
transitory market wide price increase by the App Store or by smartphone game transaction
platforms. This is because the change in circumstance of a single game—Fortnite—does not
measure consumers’ responses to a non-transitory market-wide change in price in the market
setting relevant for this case.

246. Dr. Evans’ case study cannot proxy for the degree of switching that consumers of game
transactions would generally take up if Apple had increased the price for all game transactions
(let alone all apps in general), in part because it does not reflect the full set of options available to
developers and consumers following such a price increase. Consumers and developers would
generally be able to both continue to use game apps on an iOS device but substitute payment for
those game apps to another game transaction platforms or shift both app use and payment to
another game transaction platform and device. Consumers could also substitute game
transactions to a website that users can access through their iOS browser but that would not lead
to commissions for Apple. Additionally, Dr. Evans’ conclusion ignores that many consumers in
his case study may have simply substituted away from Fortnite to other games that remained
readily available on iOS and that did not have a change in circumstance.

247. Dr. Evans has not empirically tested what would happen if the App Store, or all smartphone
game transactions platforms, jointly raised their prices for all game transactions. Dr. Evans’
calculation also does not allow one to understand the effect of a non-transitory price increase in
game transactions because such a change does not necessitate depriving developers of a
smartphone app: It only affects the prices paid for in-app purchases or downloads, while free
downloads are not affected at all.

70
     Evans Direct Testimony, ¶¶ 124-134
Epic v. Apple, No. 4:20-CV-                        83                   Written Direct Testimony of
05640-YGR-TSH                                                                   Lorin M. Hitt, Ph.D.
       Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 84 of 91




     I. Dr. Evans overestimates the degree of iOS single homers and underestimates their
     degree of switching game transactions

248. Based on an analysis of a sample of Fortnite user data, Dr. Evans has concluded that iOS-
only users play the majority of iOS Fortnite minutes played and that following the Hotfix, iOS-
only users in the U.S. switched their purchases to non-iOS platforms. While Dr. Evans’
calculation overstates the degree that iOS Fortnite users single-home their purchases on iOS, he
nevertheless finds that these single-homing users substituted to other transaction platforms after
the Hotfix.

249. The proportion of single homers. According to Dr. Evans, in the U.S., iOS single-homers
accounted for 65.0% of iOS Fortnite revenue during the 32 week period prior to the Hotfix
event. 71 In this calculation, Dr. Evans unusually categorizes as iOS single-homers those iOS
users who played Fortnite on multiple platforms but chose to make all their purchases through
the App Store. When I calculated the share of iOS single-homers using the appropriate definition
of single-homing (one based on whether users accessed Fortnite on multiple platforms) and a
dataset that includes all Fortnite user accounts (rather than a sample like Dr. Evans’ data), the
share of revenue from iOS single-homers is substantially lower at 38.6%. My estimate more
accurately reflects the degree of revenue that is represented by single-homing Fortnite users.

250. Dr. Evans provided an additional statistic on single-homing among Fortnite iOS users that
is likewise uninformative. He calculated that for players who use iOS as their “primary platform”
(i.e., by his definition, those who spent most of their Fortnite playing time on iOS devices),
90.9% only ever used Fortnite on iOS. 72 This statistic is uninformative—it is equivalent to the
tautology, “when I focus on users who have a preference for playing Fortnite on their iOS
devices, a significant share prefer playing the game only on their iOS device.” But worse than
that, the statistic is misleading: It is undisputed in the Fortnite data that iOS Fortnite users spent
the vast majority of their time and money with regard to Fortnite on non-iOS devices and
through game transaction platforms other than the App Store (as I show in Figure 14).
Additionally, Dr. Evans has not defined a market centered around only “primary users” of iOS
apps—to the contrary, he claims that all consumers of all iOS apps are locked-in to the App
Store.

251. Switching of iOS users after Fortnite Hotfix event. Dr. Evans estimates that after the Hotfix,
U.S. iOS-only app users (by his definition described above) shifted almost one-third of the total
spending they would have made on iOS in the post-period to consoles and personal computers in
little more than two months. 73 While he and I do not take the same approach when using the
Fortnite data or estimating the amount of substitution to other transaction platforms after the
Hotfix, it is important to understand that what he has found is that iOS-only app users who had
never made a purchase outside the App Store began making purchases through other game
transaction platforms on other devices. This is substitution.


71
   Evans Direct Testimony, ¶ 132
72
   Evans Direct Testimony, ¶ 126
73
   Evans Direct Testimony, ¶¶ 127, 132

Epic v. Apple, No. 4:20-CV-                      84                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 85 of 91




252. Dr. Evans continues on to adjust the amount of substitution he finds for this group
downward. Why? Because it is his opinion that over time some iOS-only players, like consumers
in general, will naturally decide to buy game consoles and PCs on which they can, and do, make
game transactions on Fortnite. 74 This shows substitution as well, as these consumers have now
chosen to make payments on an alternative game transaction platform for content that can be
used on the iOS Fortnite app. His attempt to account for the fact that some iOS-only Fortnite
users would have moved to consoles and PCs even absent the Hotfix reduces his estimates of the
share of iOS-only revenue prior to the Hotfix that switched to other platforms by almost half, to
16.3%. 75 Regardless of the reliability of his calculation, his finding implies both that substitution
exists even for users who previously only played Fortnite on iOS and that there are substantial
increases in iOS-only users adding payments through PCs and consoles over time even without a
Hotfix event.




74
     Evans Direct Testimony, ¶ 132
75
     Evans Direct Testimony, ¶ 132
Epic v. Apple, No. 4:20-CV-                      85                    Written Direct Testimony of
05640-YGR-TSH                                                                  Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 86 of 91
        Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 87 of 91




         Game developers and game transaction platforms for PCs and Macs—notably
         including the Epic Games Store—often enter into exclusive relationships, which
         limits consumer choice and reduces consumer value.
         As Dr. Evans notes, many top game developers have opened their own transaction
         platforms to distribute directly to consumers and have removed their games from
         other transaction platforms, increasing search costs for consumers who want to play
         these developers’ games.
         Competition is skewed. While some of the largest game developers have extensively
         used direct distribution of games to consumers or negotiated a lower commission rate
         with existing platforms, small game developers usually cannot, putting them at a
         competitive disadvantage.
         Prices of digital game transactions are not lower. While the Epic Games Store charges
         12%, it operates at a loss, is not projected to make a profit for at least the next two
         years, and has grown slower than the market as a whole. Steam’s reduced
         commission rate only applies to the largest developers, and its average effective
         commission rate in 2019 was estimated to be           . 80

      B. Professor Athey proposes the theory that forced interoperability will lead to pro-
      competitive benefits without conducting any cost-benefit analysis or assessing case
      specific information

257. Professor Athey provides a conceptual analysis of “middleware,” namely “multi-platform
app stores,” and their potential role in app delivery. She imagines that if there were greater cross-
platform interoperability, competition across platforms would increase, benefiting consumers
and developers. Professor Athey’s theoretical argument assumes developers would no longer
need to develop apps for multiple operating systems. Her argument also implies a form of forced
interoperability for operating systems: under her framework all devices and operating systems
(including those for Nintendo, Sony, and Microsoft consoles) would be required to be
interoperable with each other.

258. She assumes that a hypothetical “multi-platform app store” would offer meaningful
middleware solutions that cannot currently be offered separately and are not currently available
or offered by Apple itself.

259. It is unlikely that “multi-platform app stores” would have a significant impact on developer
multi-homing costs because multi-platform app stores’ provision of technical middleware in
open platforms is limited. “Multi-platform app stores” may provide store-specific APIs that
extend across devices. But even with these APIs, a developer must still develop a game or app
and optimize it across different operating systems. Store-specific APIs do not solve that
challenge.

260. Many features highlighted by Professor Athey that are provided by “multi-platform app
stores,” such as chat, are not relevant to developing cross-platform games and would not reduce
developer “multi-homing costs.” Others do not require a “multi-platform app store” at all. For

80
     DX-5322

Epic v. Apple, No. 4:20-CV-                      87                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 88 of 91
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 89 of 91




also offers forms of technical middleware that help developers to develop games across its own
platforms. Professor Athey’s theoretical “economic middleware” concern is, in short, a solved
issue.

266. Finally, like Dr. Evans, Professor Athey fails to consider the many benefits that the “walled
garden” nature of the iOS ecosystem and the App Store provides when arguing that “multi-
platform app stores” or “economic middleware” would provide a competitor to the App Store
that would reduce Apple’s market power. As Apple’s fact and expert witnesses will testify,
Apple’s business model serves to assure the safety, security, privacy and quality of the iOS
ecosystem. Apple’s “walled garden” ensures that all apps on the App Store have been reviewed,
both by an algorithm and by a human, to guarantee apps are safe, secure, and high quality. This
promotes trust in the overall iOS ecosystem, benefitting both consumers and developers. A but-
for world in which other app transaction platforms existed on iOS devices, including app
transaction platforms that do not insist on the same level of quality, security, safety, and privacy,
would erase these benefits, harming consumers and developers.

   C. Apple has not caused substantial anticompetitive effects: prices have not increased,
   quantity has risen, and quality has improved over time

267. No Epic expert has offered empirical evidence that the Apple policies and conduct Epic
challenges has had any anticompetitive effect in the digital game transaction market—or on
competition for app transactions more broadly. On the contrary, the empirical evidence shows
that this market is thriving by any measure. I summarize several data points showing that the
market is thriving in Figure 55.




Epic v. Apple, No. 4:20-CV-                      89                   Written Direct Testimony of
05640-YGR-TSH                                                                 Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 90 of 91




Summary of App Store statistics

                                               Entry
                New Game Transaction Platforms
                                                                       7+
                (since launch of App Store)
                New Game Streaming Services
                                                                       4+
                (through iOS Web Browser)


                                               Price
                Game App Effective Games Commission Rate
                                                                      8.1%
                (FY2019)
                All App Effective Commission Rate
                                                                      4.7%
                (FY2019)
                Game App Initial Download Commission Rate
                                                                      0.2%
                (FY2019)


                                              Quantity
                Increase in Number of Game App Transactions
                                                                     1,200%
                (mid-2008 – FY2019)
                Increase in Game Developer Revenue
                                                                    2,600%
                (2010 – 2018)
                Increase in Game Developer Revenue
                                                                      130%
                (FY2010 Q1 – FY2011 Q1)
                Increase in Number of All App Transactions
                                                                      500%
                (mid-2009 – FY2019)
                Increase in All App Developer Revenue
                                                                     3,700%
                (mid-2009 – FY2019)
Source: ¶¶129, 131, 167, 170, 205, 206, Figure 33

268. First, I have seen no evidence of supracompetitive pricing. Apple’s commission rate for
game transactions on the App Store is competitive with other platforms offering game
transactions, and Apple has lowered its commission rate to 15% for many transactions. 83

269. On average, the shift from paid to free-to-download apps has caused Apple’s average
commission rate on initial game app downloads to decrease to less than 1%. And Apple’s
average commission on game app in-app purchases has stayed constant. In 2019, Apple’s
effective commission on game transactions was 8.1%, and on all app transactions, it was 4.7%.


83
   Lauren Goode, “Apple’s new subscription offerings are now available to App Store
developers: The changes were first announced in June,” The Verge, September 2, 2016,
https://www.theverge.com/2016/9/2/12774758/apple-developers-app-store-new-subscription-
rules
Epic v. Apple, No. 4:20-CV-                      90                Written Direct Testimony of
05640-YGR-TSH                                                              Lorin M. Hitt, Ph.D.
      Case 4:20-cv-05640-YGR Document 490-1 Filed 04/27/21 Page 91 of 91




These numbers will only decrease as a result of the commission reductions for small developers
introduced in the new App Store Small Business Program.

270. Second, there is no evidence of reduction in output. The total revenue of digital game
transactions has risen for the market overall, and the number of transactions and developer
revenues on the App Store have also increased, growing at a faster rate than the market overall.
On the App Store, the amount of revenue earned by game developers has increased by 2,600%
between 2010 and 2018, while developer revenues from all app transactions have increased by
3,700% between mid-2009 and FY2019. And consumers can choose from a variety of
high-quality apps; even among game apps, they have a variety of options in each game genre.

271. Third, there is no evidence Apple has harmed competition by reducing quality. Apple has
not reduced the quality of transactions on the App Store and has made significant investments in
innovation that improve the quality of the iOS ecosystem and App Store transactions. In sum,
there is no evidence that developers or consumers have suffered substantial anticompetitive
effects.




VII. Oath

I declare under penalty of perjury under the laws of the United States that the foregoing
is true and correct.

Respectfully submitted,




April 23, 2021



Word count: 25626




Epic v. Apple, No. 4:20-CV-                     91                  Written Direct Testimony of
05640-YGR-TSH                                                               Lorin M. Hitt, Ph.D.
